--------------------------------------------------------------------------------

Exhibit 10.3
 
 
 
CONTRIBUTION AND INVESTMENT AGREEMENT
 
AMONG
 
MAGUIRE PROPERTIES, L.P.,
 
MACQUARIE OFFICE II LLC,
 
and
 
MAGUIRE MACQUARIE OFFICE, LLC
 
Washington Mutual Campus, Irvine California;
 
San Diego Tech Center, San Diego, California; and
 
Wells Fargo Center, Denver, Colorado
 
 
 


 
October 26, 2005
 
 


--------------------------------------------------------------------------------


 
 




ARTICLE 1: BASIC TERMS
1
1.1
Contribution
1
1.2
Agreed Value
3
1.3
Contributor Remedies
3
1.4
Investor Remedies
4
ARTICLE 2: INSPECTION
5
2.1
Contributor’s Delivery of Specified Documents
5
2.2
Due Diligence
5
2.3
Access
5
2.4
Tenant Estoppels
6
2.5
Property Management Contracts; Employees
6
2.6
Ground Leases
7
2.7
Existing Loans
7
2.8
CCRs
8
ARTICLE 3: TITLE AND SURVEY REVIEW
8
3.1
Delivery of Title Commitment and Survey
8
3.2
Title Review and Cure
8
3.3
Delivery of Title Policy at Closing
9
3.4
Title and Survey Costs
9
ARTICLE 4: OPERATIONS AND RISK OF LOSS
10
4.1
Ongoing Operations
10
4.2
Operating Expenses
11
4.3
Damage
12
4.4
Condemnation
12
ARTICLE 5: CLOSING
12
5.1
Closing and Escrow
12
5.2
Conditions to the Parties’ Obligations to Close
13
5.3
Contributor’s Deliveries
15
5.4
Investor’s Deliveries
17





--------------------------------------------------------------------------------





5.5
Venture’s Deliveries
17
5.6
Closing Statements/Escrow Fees; Contributions to Venture
18
5.7
Sales, Transfer, and Documentary Taxes
18
5.8
Possession
18
5.9
Delivery of Books and Records
18
5.10
Management and Leasing Agreement
18
5.11
Master Lease
18
5.12
[Intentionally Omitted.]
19
5.13
Parking Agreements
19
5.14
[Intentionally Omitted]
19
5.15
Prohibition on Certain Transactions
19
5.16
Loan Reserves
19
ARTICLE 6: PRORATIONS AND ADJUSTMENTS
20
6.1
Prorations
20
6.2
Tenant Reconciliation and Post-Closing Adjustments
21
6.3
Leasing Commissions
22
6.4
Tenant Improvements and Allowances
22
6.5
Tenant Deposits
22
6.6
Wages
23
6.7
Utility Deposits
23
6.8
Sales Commissions
23
6.9
Post-Closing Obligations
23
ARTICLE 7: REPRESENTATIONS AND WARRANTIES
23
7.1
Contributor’s Representations and Warranties
23
7.2
Investor’s Representations and Warranties
30
7.3
Venture’s Representations and Warranties
31
7.4
Survival of Representations and Warranties
32
ARTICLE 8: INDEMNIFICATION
32
8.1
Contributor’s Indemnity
32
8.2
Venture’s Indemnity
33


--------------------------------------------------------------------------------





8.3
Investor’s Indemnity
33
8.4
Effectiveness
33
8.5
Procedure
33
8.6
Limitation on Liability
33
ARTICLE 9: MISCELLANEOUS
34
9.1
Parties Bound
34
9.2
Headings
34
9.3
Expenses
34
9.4
Invalidity and Waiver
34
9.5
Governing Law
35
9.6
Survival
35
9.7
No Third Party Beneficiary
35
9.8
Entirety and Amendments
35
9.9
Time of the Essence
35
9.10
Confidentiality
35
9.11
Attorneys’ Fees
35
9.12
Brokers
35
9.13
Notices
35
9.14
Construction
37
9.15
Remedies Cumulative
37
9.16
Calculation of Time Periods
37
9.17
Execution in Counterparts
37
9.18
Further Assurances
38
9.19
Waiver of Jury Trial
38
9.20
Bulk Sales
38
9.21
Automatic Termination
38




--------------------------------------------------------------------------------





CONTRIBUTION AND INVESTMENT AGREEMENT
 
THIS CONTRIBUTION AND INVESTMENT AGREEMENT (this “Agreement”) is made as of the
26th day of October, 2005, among MAGUIRE MACQUARIE OFFICE, LLC, a Delaware
limited liability company (referred to herein as “Venture”), MAGUIRE PROPERTIES,
L.P., a Maryland limited partnership (referred to herein as “Contributor”) and
MACQUARIE OFFICE II LLC, a Delaware limited liability company (referred to
herein as “Investor”).
 
Background
 
Concurrently with the execution of this Agreement, Investor and Contributor have
entered into that certain Limited Liability Company Agreement of Maguire
Macquarie Office, LLC dated the date hereof (the “Original LLC Agreement”).
 
Pursuant to the Original LLC Agreement, Contributor expects to contribute the
Ownership Interests (as hereinafter defined) in Maguire Properties—One Cal
Plaza, LLC ("OCP") to Venture, and Investor expects to contribute cash in the
amount of $5,986,842. OCP is the owner of the Class A office building located in
Los Angeles, California and commonly known as One California Plaza.
 
It is contemplated that pursuant to the terms of this Agreement Contributor
shall additionally contribute or cause its direct or indirect subsidiary to
contribute to Venture one hundred percent (100%) of the Ownership Interests in
the single-purpose limited liability companies identified on Schedule 1 attached
hereto (each, a “Contributed SPE", and together with OCP, the "SPEs”) which are
the current respective owners of the SPE Property (defined below) identified
with respect thereto and the Investor shall contribute additional cash funds to
the Venture.
 
In connection with such additional contributions to Venture and pursuant to the
terms of this Agreement, (a) the parties intend to enter into an Amendment and
Restatement of the Original LLC Agreement (the “Amended and Restated LLC
Agreement”, and together with the Original LLC Agreement, the “LLC Agreement”),
(b) Investor intends to contribute additional cash to Venture with respect to
OCP (in return for a larger percentage interest in Venture), and (c) Contributor
intends to provide certain additional representations, warranties, and
covenants, and agree to certain conditions, relating to OCP.
 
Venture wishes to accept the contribution of the Contributed SPEs and the
additional cash funds, the Contributor wishes to contribute the Contributed SPEs
to Venture and the Investor wishes to contribute the additional cash funds to
the Venture, in each case on the terms and conditions set forth in this
Agreement and the LLC Agreement.
 
In consideration of the foregoing statements and the mutual agreements herein,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, each of the Contributor and the Investor agrees to
contribute to Venture and Venture agrees to accept the contribution of the
Property and cash funds, in each case subject to the following terms and
conditions:
 
ARTICLE 1:BASIC TERMS
 
1.1Contribution. Subject to the terms and conditions of this Agreement and the
LLC Agreement, (i) Contributor agrees to contribute, transfer, set over and
convey to Venture, or to cause its direct or indirect subsidiary to do the same,
and Venture agrees to accept from Contributor, (A) the Ownership Interests in
the Contributed SPEs which own or ground lease Washington Mutual Campus, San
Diego Tech Center, and Wells Fargo Center and (B) cash in the amount, if any,
necessary to reflect
 


--------------------------------------------------------------------------------





 
adjustments and prorations required under this Agreement as set forth on the
final closing statement and (ii) Investor agrees to contribute to Venture, and
Venture agrees to accept from Investor, cash in the amount of $122,413,158,
subject to the adjustments and prorations required under this Agreement as shall
be set forth on the final closing statement. The following are collectively, the
“Property”:
 
(a) The “Ownership Interests” being all of the issued and outstanding limited
liability company interests in each of the SPEs.
 
(b) The “Real Property” being
 
(i) (A) the land described in Exhibit A-1 attached hereto (but only an easement
as to Parcels B, C, D, E, F, H, I, J, L and M); (B) the improvements and
fixtures located thereon, including but not limited to Class A office buildings
commonly known as the “Washington Mutual Campus" with rentable area of
approximately 414,595 square feet and a subterranean garage located on such
land, but expressly excluding all surface parking and the above-grade parking
structure (collectively, the “Washington Mutual Campus Improvements”); (C) all
and singular the rights, benefits, privileges, easements, tenements,
hereditaments, and appurtenances thereon or in anywise appertaining to such real
property, other than existing entitlements with respect to future developments;
and (D) all right, title and interest of the SPEs in and to all strips and gores
and any land lying in the bed of any street, road or alley, open or proposed,
adjoining such real property;
 
(ii) (A) the land described in Exhibit B-1 attached hereto (but only an easement
as to Parcel B); (B) the improvements and fixtures located thereon, including
but not limited to multiple Class A office buildings commonly known as the “San
Diego Tech Center” with rentable area of approximately 643,596 square feet and a
garage structure located on such land (collectively, the “San Diego Tech
Center”); (C) all and singular the rights, benefits, privileges, easements,
tenements, hereditaments, and appurtenances thereon or in anywise appertaining
to such real property, other than existing entitlements with respect to future
developments; and (D) all right, title and interest of the SPEs in and to all
strips and gores and any land lying in the bed of any street, road or alley,
open or proposed, adjoining such real property;
 
(iii) (A) the land described in Exhibit C-1 attached hereto (but only beneficial
interests in Parcels C and D, and a leasehold estate in Parcel E); (B) the
improvements and fixtures located thereon, including but not limited to a
Class A office building commonly known as the “Wells Fargo Center” with rentable
area of approximately 1,200,208 square feet and a surface parking lot located on
such land (collectively, the “Wells Fargo Center Improvements”); (C) all and
singular the rights, benefits, privileges, easements, tenements, hereditaments,
and appurtenances thereon or in anywise appertaining to such real property; and
(D) all right, title and interest of the SPEs in and to all strips and gores and
any land lying in the bed of any street, road or alley, open or proposed,
adjoining such real property; and
 
(iv) (A) a leasehold estate in the land described in Exhibit D-1 attached
hereto; (B) the improvements and fixtures located thereon, including but not
limited to a Class A office building commonly known as “One California Plaza”
with rentable area of approximately 984,170 square feet and an underground
parking structure located on such land (collectively, the “One California
Improvements”); (C) all and singular the rights, benefits, privileges,
easements, tenements, hereditaments, and appurtenances thereon or in anywise
appertaining to such real property; and (D) all right, title and interest of the
SPEs in and to all strips and gores and any land lying in the bed of any street,
road or alley, open or proposed, adjoining such real property.
 
 

2

--------------------------------------------------------------------------------





 
The Washington Mutual Campus Improvements, the San Diego Tech Center
Improvements, the Wells Fargo Center Improvements and the One California
Improvements are hereinafter collectively referred to as the “Improvements”.
 
(c) The SPEs' interest as landlord in the “Leases,” being all leases of space or
other occupancy agreements affecting the Improvements, including leases or
occupancy agreements which may be made by any SPE after the date hereof and
before Closing as permitted by this Agreement, and any and all amendments and
supplements thereto, and any and all guaranties and security received by an SPE
landlord in connection therewith.
 
(d) The “Personal Property,” being all right, title and interest of the SPEs in
and to all tangible personal property located at the Real Property and now or
hereafter used by the SPEs in connection with the operation, ownership,
maintenance, management, occupancy or improvement of the Real Property,
including, without limitation: equipment; machinery; furniture; art work;
furnishings; office equipment and supplies; and whether stored on or offsite,
all tools, supplies, and construction and finish materials not incorporated in
the Improvements and held exclusively for repairs and replacements in respect of
the Real Property. The term “Personal Property” also shall include any and all
deposits, bonds or other security deposited or delivered by an SPE with or to
any and all governmental bodies, utility companies or other third parties in
connection with the operation, ownership, maintenance, management, occupancy or
improvement of the Real Property.
 
(e) The “Intangible Property,” being all right, title and interest of the SPEs
in and to all intangible personal property now or hereafter used by them
exclusively in connection with the operation, ownership, maintenance,
management, or occupancy of the Real Property, including without limitation:
(i) all trade names and trade marks associated with the Real Property,
including, without limitation, the names of the Improvements; the plans and
specifications for the Improvements; rights of any SPE as a licensor or licensee
under any license; applications, permits, approvals and licenses (to the extent
assignable); (ii) to the extent relating to the period after Closing (and not to
the period of Contributor's ownership of the SPEs), all warranties; indemnities;
claims against third parties; claims against tenants for tenant improvement
reimbursements; all contract rights of any SPE related to the construction,
operation, ownership or management of the Real Property; insurance proceeds and
condemnation awards or claims thereto; and (iii) all books and records relating
to the Property; provided, however, that Contributor shall maintain the right to
access and copy the same for five (5) years after Closing.
 
The Real Property, the Personal Property, the Leases and the Intangible Property
are hereinafter collectively referred to as the “SPE Property”
 
1.2Agreed Value. The total Agreed Value for the Property (subject to adjustment
as provided herein) shall be $1,014,000.00. The Agreed Value is agreed by the
parties to be allocated $151,000,000 to Washington Mutual Campus; $183,000,000
to San Diego Tech Center; $355,000,000 to Wells Fargo Center; and $325,000,000
for One Cal Plaza; provided, however, that the Agreed Value for each of said
Properties shall be reduced by the aggregate principal balance of the loan
affecting said property as set forth on Exhibit J. The Agreed Value shall be
allocated to Contributor under the terms of the LLC Agreement as an “Agreed
Value” as that term is used in the LLC Agreement and shall be considered a
“Capital Contribution”, as that term is defined in the LLC Agreement and
allocated to the Contributor as of the date of Closing.
 
1.3Contributor Remedies. In the event Investor breaches or defaults in its
obligations under this Agreement, such breach or default shall not have been
cured by Investor within ten (10) Business Days (as defined in the LLC
Agreement) after notice from Contributor, and Contributor is not in default
hereunder, Contributor shall have the right to terminate this Agreement. IF
CONTRIBUTOR TERMINATES THIS AGREEMENT PURSUANT TO THIS SECTION 1.3, CONTRIBUTOR
AND
 

3

--------------------------------------------------------------------------------





 
INVESTOR AGREE THAT CONTRIBUTOR'S ACTUAL DAMAGES WOULD BE IMPRACTICABLE OR
EXTREMELY DIFFICULT TO FIX. CONTRIBUTOR AND INVESTOR THEREFORE AGREE THAT, IN
SUCH EVENT, CONTRIBUTOR, AS CONTRIBUTOR'S SOLE AND EXCLUSIVE REMEDY, SHALL BE
ENTITLED TO LIQUIDATED DAMAGES IN THE AMOUNT OF $25,000,000 (THE "CONTRIBUTOR
DAMAGE PAYMENT") TO BE PAID IN ACCORDANCE WITH THE BLOCKED ACCOUNT AGREEMENT,
AND FURTHER AGREE THAT INVESTOR SHALL BE RESPONSIBLE FOR ALL TITLE AND ESCROW
CANCELLATION CHARGES, IF ANY. UPON PAYMENT BY INVESTOR TO CONTRIBUTOR OF THE
CONTRIBUTOR DAMAGE PAYMENT AND ANY SUCH CANCELLATION CHARGES, THIS AGREEMENT AND
THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE OF NO FURTHER FORCE
OR EFFECT AND NO PARTY SHALL HAVE ANY FURTHER RIGHTS OR OBLIGATIONS HEREUNDER
OTHER THAN PURSUANT TO ANY PROVISION HEREOF WHICH EXPRESSLY SURVIVES THE
TERMINATION OF THIS AGREEMENT. INVESTOR AND CONTRIBUTOR HEREBY AGREE THAT THE
AMOUNT OF THE CONTRIBUTOR DAMAGE PAYMENT IS A FAIR AND REASONABLE ESTIMATE OF
THE TOTAL DETRIMENT THAT CONTRIBUTOR WOULD SUFFER IN THE EVENT OF INVESTOR'S
DEFAULT AND FAILURE TO DULY COMPLETE THE TRANSACTIONS DESCRIBED HEREIN.
CONTRIBUTOR IRREVOCABLY WAIVES THE RIGHT TO SEEK OR OBTAIN ANY OTHER LEGAL OR
EQUITABLE REMEDIES, INCLUDING THE REMEDY OF SPECIFIC PERFORMANCE. INVESTOR AND
CONTRIBUTOR ACKNOWLEDGE THAT THEY HAVE READ AND UNDERSTAND THE PROVISIONS OF
THIS SECTION 1.3, AND BY THE INITIALS OF THEIR AUTHORIZED REPRESENTATIVES
IMMEDIATELY BELOW AGREE TO BE BOUND BY ITS TERMS.
 
 
 
Investor’s initials    RXP    Contributor’s initials    DEL   Venture’s
initials    DEL _
 
1.4Investor Remedies. Subject to the immediately following sentence, Investor’s
sole and exclusive remedies in the event Contributor breaches or defaults in its
obligations under this Agreement, and such breach or default shall not have been
cured by Contributor within ten (10) Business Days after notice from Investor,
and provided Investor shall not be in default hereunder, shall be to enforce
specific performance of Contributor’s obligation to close the transactions
provided for herein, or to terminate this Agreement. The foregoing
notwithstanding, if Contributor's default or breach hereunder is the result of
an intentional act or omission of Contributor which makes (and was done with the
intention to make or could reasonably be expected to make) specific performance
of this Agreement impracticable or unavailable, each of the Venture and the
Investor may assert and seek judgment as to all other remedies available to it
at law or in equity, which remedies shall be cumulative. IF INVESTOR TERMINATES
THIS AGREEMENT PURSUANT TO THIS SECTION 1.4, CONTRIBUTOR AND INVESTOR AGREE THAT
INVESTOR'S ACTUAL DAMAGES WOULD BE IMPRACTICABLE OR EXTREMELY DIFFICULT TO FIX.
CONTRIBUTOR AND INVESTOR THEREFORE AGREE THAT, IN SUCH EVENT, INVESTOR, AS
INVESTOR'S SOLE AND EXCLUSIVE REMEDY, SHALL BE ENTITLED TO ALL OF ITS REMEDIES
AS PROVIDED IN THE BLOCKED ACCOUNT AGREEMENT, DATED AS OF THE DATE HEREOF, BY
AND AMONG CONTRIBUTOR, INVESTOR AND AN ESCROW AGENT (THE “BLOCKED ACCOUNT
AGREEMENT”) AND LIQUIDATED DAMAGES IN AN AMOUNT EQUAL TO INVESTOR'S
OUT-OF-POCKET EXPENSES WITH RESPECT TO UNRELATED THIRD-PARTY SERVICE PROVIDERS
INCURRED IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY (COLLECTIVELY,
THE "INVESTOR DAMAGE PAYMENT"), IN WHICH CASE: (I) THIS AGREEMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE OF NO FURTHER FORCE OR EFFECT
AND NO PARTY SHALL HAVE ANY FURTHER RIGHTS OR OBLIGATIONS HEREUNDER OTHER THAN
PURSUANT TO ANY PROVISION
 

4

--------------------------------------------------------------------------------





 
HEREOF WHICH EXPRESSLY SURVIVES THE TERMINATION OF THIS AGREEMENT, (II) THE
INVESTOR DAMAGE PAYMENT TO INVESTOR SHALL BE THE FULL, AGREED AND LIQUIDATED
DAMAGES, AND (III) ALL TITLE AND ESCROW CANCELLATION CHARGES, IF ANY, SHALL BE
PAID BY CONTRIBUTOR. INVESTOR AND CONTRIBUTOR HEREBY AGREE THAT THE AMOUNT OF
THE INVESTOR DAMAGE PAYMENT IS A FAIR AND REASONABLE ESTIMATE OF THE TOTAL
DETRIMENT THAT INVESTOR WOULD SUFFER IN THE EVENT OF CONTRIBUTOR'S DEFAULT AND
FAILURE TO DULY COMPLETE THE TRANSACTIONS DESCRIBED HEREIN. IF INVESTOR SEEKS TO
TERMINATE THIS AGREEMENT AS PROVIDED IN THIS SECTION 1.4, INVESTOR IRREVOCABLY
WAIVES THE RIGHT TO SEEK OR OBTAIN ANY OTHER LEGAL OR EQUITABLE REMEDIES,
INCLUDING THE REMEDY OF SPECIFIC PERFORMANCE. INVESTOR AND CONTRIBUTOR
ACKNOWLEDGE THAT THEY HAVE READ AND UNDERSTAND THE PROVISIONS OF THIS SECTION
1.4, AND BY THE INITIALS OF THEIR AUTHORIZED REPRESENTATIVES IMMEDIATELY BELOW
AGREE TO BE BOUND BY ITS TERMS.
 
 
 
Investor’s initials    RXP    Contributor’s initials    DEL   Venture’s
initials    DEL _
 
ARTICLE 2:INSPECTION
 
2.1Contributor’s Delivery of Specified Documents. To the extent such items are
presently in Contributor’s or its property manager’s possession or control,
Contributor has provided to Investor prior to the date hereof, access to the
information and documents set forth on Exhibit H attached hereto (the “Property
Information”) related to each of the SPEs. The terms Rent Roll, Operating
Statements, Commission Schedule and Service Contracts are defined in Exhibit H.
Contributor shall have the continuing obligation during the pendency of this
Agreement to provide Investor with access to any document described above and
coming into Contributor's, SPE's or its property manager's possession or control
or produced by or for Contributor after the initial delivery of the Property
Information.
 
2.2Due Diligence. Investor shall have until October 31, 2005 (the "Diligence
Expiration Date") in which to examine, inspect, and investigate the Property
and, in Investor’s sole and absolute judgment and discretion, to determine
whether the Property is satisfactory to Investor and to obtain appropriate
internal approval to proceed with this transaction. Investor may terminate this
Agreement pursuant to this Section 2.2 by giving notice of termination (the “Due
Diligence Termination Notice”) to Contributor on or before the Diligence
Expiration Date. This Agreement shall continue in full force and effect if
Investor does not timely give a Due Diligence Termination Notice. Upon such
termination all rights and obligations of the parties under this Agreement shall
terminate except pursuant to any provisions which by their terms survive a
termination of this Agreement.
 
2.3Access. Investor shall have reasonable access to the Property and all books
and records for the Property and the entities which own the Property that are in
Contributor’s, SPE's or its property manager’s possession or control for the
purpose of conducting non-intrusive surveys, architectural, engineering, and
geotechnical and environmental inspections and tests, and any other inspections,
studies, or tests reasonably required by Investor and preapproved by Contributor
in it's reasonable discretion. Investor shall not create any liens on the
Property by virtue of its access to or entry on the Property and will indemnify,
defend, and hold Contributor harmless from all claims asserted against and any
loss, harm, damages, cost, or liability suffered by Contributor as a result of
Investor’s or its representatives or contractors entry onto or activities with
respect to the Property. If any inspection or test disturbs the Property,
Investor will restore the Property to its condition before any such inspection
or test. During the pendency of this Agreement, Investor and its agents,
employees, and representatives shall have a continuing right of reasonable
access to the Property and any office where the records of the Property are
 

5

--------------------------------------------------------------------------------





 
kept for the purpose of examining and making copies of all books and records and
other materials relating to the Property in Contributor’s, SPE's or its property
manager’s possession or control, all at Investor's sole cost and expense.
Investor shall have the right to conduct a “walk-through” of the Real Property
before the Closing upon appropriate notice to Contributor, and if Contributor so
elects, accompanied by Contributor. In the course of its investigations, and
subject to Contributor’s reasonable oversight and prior consent, Investor may,
make inquiries to third parties, including, without limitation, tenants,
lenders, contractors, property managers, parties to Service Contracts and
municipal, local and other government officials and representatives.
 
2.4Tenant Estoppels. Contributor shall use commercially reasonable efforts to
secure and deliver to Investor, as Contributor receives same, by no later than
five (5) Business Days before the Closing, executed estoppel certificates from
the tenants of the Improvements in the form of either Exhibit I attached hereto
or the form, if any, permitted to be given by any tenant pursuant to the terms
of its Lease. Contributor shall provide Investor with copies of the tenant
estoppels for Investor’s review and comment before delivering the tenant
estoppels to tenants, and shall initially seek to have the tenants sign the form
of estoppel attached hereto as Exhibit I (supplemented to reflect any tenant
specific issues as may be commercially reasonable). Investor’s obligation to
close this transaction is subject to the condition that, as of Closing (1)
estoppel certificates from each of the Major Tenants consistent with the Rent
Roll and the representations of Contributor in Section 7.1 have been delivered
to and are satisfactory to Investor in its reasonable discretion, (2) estoppel
certificates from tenants (including the Major Tenants) comprising at least
eighty percent (80%) of the total rentable square footage of the Improvements
consistent with the Rent Roll and the representations of Contributor in
Section 7.1 have been delivered to and are satisfactory to Investor in its
reasonable discretion, (3) the Leases to Major Tenants shall be in full force
and effect and no material default or claim by landlord or tenant shall exist or
have arisen under any Leases that was not specifically disclosed in the Rent
Roll included in the initial delivery of the Property Information; and (4) no
Major Tenant shall have initiated or had initiated against it any insolvency,
bankruptcy, receivership or other similar proceeding.
 
“Major Tenants” means those Tenant's listed on Schedule 2.4 attached hereto.
 
If any tenant estoppel discloses any facts objectionable to Investor in its
reasonable discretion, Contributor shall not be required to correct the alleged
objectionable facts. If Contributor is unable, for any reason whatsoever, to
obtain sufficient tenant estoppels to satisfy the requirements of this
Section 2.4, Contributor shall be permitted to substitute therefor one or more
"owner estoppels" for tenants in the aggregate comprising no more than five
percent (5%) of the total rentable square footage of the Improvements. Any such
owner estoppel shall be executed by Contributor on the same form and contain the
same information and representations and warranties that the tenant was required
to provide, except that Contributor may qualify the statements contained in such
estoppel (other than statements of objectively determinable facts) with "to its
knowledge." Facts disclosed in any estoppel received from a tenant may only be
reasonably considered objectionable by Investor for the purposes of determining
their acceptability to Investor, if the facts, if assumed to be true, would be
materially inconsistent with any of Contributor’s representations and warranties
contained in any of this Agreement, the Rent Roll, the Leases, or any exhibits
attached hereto, or allege a material default by the landlord, and Investor
agrees that any disclosure or exception contained in a tenant estoppel made by
Wells Fargo Bank with respect to an on-going escalation audit and amounts in
dispute related thereto (the “Audit Claims”) shall not be considered
objectionable by Investor for the purpose of determining such estoppel’s
acceptability to Investor. Contributor represents and warrants to Investor that
the Wells Fargo Center SPE has escrowed funds sufficient to ensure payment of
amounts in dispute related to the Audit Claims.
 
2.5Property Management Contracts; Employees. Concurrently with the Closing,
Contributor shall cause any property management and leasing agreements for the
Real Property to be
 

6

--------------------------------------------------------------------------------





 
terminated, and Venture shall cause each of the SPE's to enter into a new
property management and leasing agreement with Maguire Properties, L.P. in the
form of Exhibit L attached hereto (the "Property Management and Leasing
Agreement"). It is acknowledged and agreed that Venture is not agreeing to
acquire or acquiring any employees of Contributor in connection with the
transactions contemplated by this Agreement. Both before and after Closing,
Contributor shall comply with, and indemnify Investor and the SPEs against any
and all losses and damages incurred in connection with any violation of, any and
all laws, regulations, rules and orders applicable to employees of any SPE,
other than employees of any SPE who are hired by an SPE after Closing.
 
2.6Ground Leases. It shall be a condition precedent to the obligation of
Investor to close the purchase of the Contributed SPEs that as of Closing: (1)
Venture shall have received from the ground lessor to OCP an estoppel letter in
form and substance reasonably satisfactory to Investor; (2) there shall not
exist any uncured default under any such ground lease; and (3) if required (or
if there is any reasonable doubt regarding the need for such a consent) under
any such ground lease, ground lessor to OCP shall have consented to the
transactions contemplated hereby, such consent shall have been granted upon
terms and conditions reasonably satisfactory to Investor and ground lessor to
OCP shall have executed and delivered any documents or instruments necessary or
reasonably appropriate in connection with such consent which documents and
instruments shall be reasonably satisfactory to Investor. All transfer or other
fees, costs and expenses charged in connection with the consent of the ground
lessor shall be paid by Contributor. If the foregoing conditions relating to the
ground lease of OCP are not satisfied as of Closing, Investor may elect to
proceed as provided in Section 5.2 below, provided that Investor may elect to
proceed with Closing only if any required consent of the ground lessor to OCP to
the transactions contemplated hereby has been obtained.
 
2.7Existing Loans. The Property is subject to the various mortgage liens set
forth on Exhibit J. The Ownership Interests are to be contributed without the
release of, and Venture shall take the Property subject to the lien of the
existing mortgages and related security instruments and documents (collectively,
the “Existing Mortgages”) which secure payment of said loans (collectively, the
“Loans”) in accordance with the following:
 
(a) Conditions. It shall be a condition precedent to the obligation of each of
Venture and the Investor to close the transactions contemplated hereby that as
of the Closing: (1) the consent of each of the lenders to the transactions
contemplated hereby shall have been obtained from the lenders; (2) such consent
of the lenders shall have been granted upon terms and conditions which are
satisfactory to Investor in its reasonable discretion which do not obligate
Venture or Investor to assume any personal liability for any of the undertakings
under the Existing Mortgages as of the Closing; (3) as of the Closing there
shall not exist any uncured default under any of the Existing Mortgages except
for any de minimus default or default which is curable within the applicable
cure period for such default; (4) as of the Closing Date the aggregate principal
balance of the Loans shall not exceed $661,250,000; and (5) Contributor shall
have provided reasonable evidence to Investor of the amount of any reserves or
escrowed funds for rent abatements or tenant improvements held by its lenders
under the Existing Mortgages, together with a schedule thereof.
 
(b) Costs. All transfer or other fees charged by any lender and any costs and
expenses charged by any lender in connection with the consent, recording costs
and expenses relating to the recordation of any mortgage assignment agreement or
other documentation relating to this transaction, attorneys’ fees incurred by
any lender, any title insurance premiums or costs for endorsements required by
any lender, and any other costs and expenses relating to the transactions
contemplated hereby shall be paid by the Venture .
 
 

7

--------------------------------------------------------------------------------





 
(c) Cooperation. The parties shall cooperate in good faith and with reasonable
diligence to secure the approval of the lenders to the transactions contemplated
hereby. Investor shall have the right to negotiate directly with the lenders
concerning the lenders’ consents; provided, however, that Contributor shall in
each case first be afforded the opportunity to participate in such negotiations.
Venture shall promptly provide to the lenders all information they may
reasonably require in order to obtain the lender’s consents. If the conditions
set forth in this Section 2.7 have not been satisfied as of Closing, then each
of Venture and Investor may elect to proceed as provided in Section 5.2 below,
provided that either of Venture or Investor may elect to proceed with Closing
only if any required consent of the lenders to the transactions contemplated
hereby has been obtained.
 
(d) Adjustment of Agreed Value. At Closing, the parties shall appropriately
prorate interest and other sums (other than principal) payable pursuant to the
Existing Mortgages.
 
2.8CCRs. If the Real Property is subject to a declaration of covenants,
conditions and restrictions or similar instrument (“CCRs”) governing or
affecting the use, operation, parking, maintenance, management or improvement of
the Real Property, upon Investor’s request with respect to a particular CCR,
Contributor shall use commercially reasonable efforts to secure and deliver to
Investor prior to Closing an estoppel certificate ("CCR Estoppel"), in form and
substance reasonably satisfactory to Investor, from the declarant, association,
committee, agent and/or other person or entity having governing or approval
rights under such CCR.
 
ARTICLE 3:TITLE AND SURVEY REVIEW
 
3.1Delivery of Title Commitment and Survey. Contributor has caused to be
prepared and delivered to Venture prior to the date of this Agreement a current,
effective commitment for title insurance for the Real Property (the “Title
Commitments”) issued by the Title Company, in the amount of the Agreed Value,
accompanied by complete and legible copies of all documents referred to in the
Title Commitments, and Investor is unaware of anything missing or defective in
connection therewith. Contributor has ordered one or more duly licensed
surveyors to prepare updates of its existing surveys of the Real Property (the
“Surveys”), and will take such actions as are requested by Investor and as are
commercially reasonable in order that Venture may obtain ALTA-ACSM surveys of
the Real Property. Contributor will arrange for Uniform Commercial Code,
judgment, tax lien, and litigation searches in the name of Contributor, the SPEs
and the Real Property (“UCC Searches”) and will deliver copies of the results
promptly upon receipt and in all events prior to Closing. The Title Commitments,
the documents referred to therein, the Survey and the UCC Searches are referred
to herein collectively as the “Title Documents.”
 
3.2Title Review and Cure. Prior to the Diligence Expiration Date, Investor shall
provide to Contributor and to the Title Company, Investor’s objections to title
matters shown in the Title Documents; provided, however, that if Investor has
not received any Title Document at least five (5) Business Days prior to the
Diligence Expiration Date, then with respect to such document (and such
additional matters in other Title Documents whose interpretation or
understanding materially rely on such delayed document) only, Investor shall
have until five (5) Business Days after its receipt of the delayed Title
Document to object to title matters shown therein or to such additional matters
whose interpretation or understanding materially relied thereon. Contributor
will cooperate with Venture and Investor in curing the objections Investor has
to title to the Property, but Contributor shall have no obligation to cure title
objections except liens and security interests of a definite or ascertainable
monetary amount which may be removed by the payment of money (excluding however,
the liens that secure the debt listed on Exhibit J attached hereto and made a
part hereof), which liens and security interests Contributor shall cause to be
released (or bonded over in a manner reasonably satisfactory to Investor) at the
Closing. Contributor agrees to remove exceptions or encumbrances to title which
arise after the effective date of
 

8

--------------------------------------------------------------------------------





 
the Title Commitment as a result of the intentional acts or omissions of
Contributor. If Contributor fails either to provide for the removal of such
exceptions or objections or to obtain affirmative title insurance protection for
such exceptions or objections satisfactory to Investor in Investor’s reasonable
discretion prior to Closing, then, except as set forth in the second sentence of
this Section 3.2, Contributor shall have no liability to Venture or Investor on
account of such failure and Investor may elect to terminate this Agreement by
delivering written notice to Contributor prior to Closing. Upon delivery of such
termination notice by Investor, this Agreement shall automatically terminate,
the parties shall be released from all further obligations under this Agreement
except pursuant to any provisions which by their terms survive a termination of
this Agreement. If after the effective date of the Title Commitment the Title
Company revises the Title Commitment, or the surveyor revises the Survey, to add
or modify exceptions, or to add or modify the conditions to obtaining any
endorsement requested by Investor, then Investor may terminate this Agreement if
provision for their removal or modification reasonably satisfactory to Investor
is not made. Investor shall have been deemed to have approved any title
exception that Contributor is not obligated to remove (it being understood and
agreed that Contributor shall be obligated to remove or bond over, to Investor’s
reasonable satisfaction, all liens and security interests of a definite or
ascertainable monetary amount which may be removed by the payment of money other
than those listed on Exhibit J) and to which either Investor did not object as
provided above, or to which Investor did object, but with respect to which
Investor did not terminate this Agreement.
 
3.3Delivery of Title Policy at Closing. As a condition to each of Venture’s and
Investor’s obligation to close, the Title Company shall deliver to Venture at
Closing for each parcel of Real Property and the Improvements thereon, an ALTA
Owner’s Policy of title insurance issued by the Title Company as of the date and
time of the Closing, in the amount of the Agreed Value, containing coverage
substantially equivalent to or better than the coverage currently available to
each of the SPEs under their existing title insurance policies, insuring each
SPE as owner of fee simple title, or ground leasehold estate, as the case may
be, to the applicable Real Property, and subject only to the Permitted
Exceptions, and providing the Venture's Endorsements (the “Title Policy”).
“Permitted Exceptions” means the permitted exceptions set forth on Exhibit K to
this Agreement; real estate taxes and assessments not yet delinquent; tenants in
possession as tenants only under the Leases without any option to purchase or
acquire an interest in the Real Property; and any other encumbrance affecting
the Real Property for which Contributor or any SPE delivers to Title Company at
or prior to Closing, proper instruments in recordable from canceling such
encumbrance, together with funds to pay the cost of recording and canceling the
same, and which encumbrance is omitted from the Title Policy. “Venture’s
Endorsements” shall mean, to the extent such endorsements are available from the
Title Company and generally available under the laws of the state in which the
Real Property is located: (1) non-imputation; (2) Fairway; (3) all endorsements
contained in each SPE’s existing title policy; and (4) such other endorsements
as Investor may reasonably require based on its review of the Title Commitments
and Surveys, but only with respect to title exceptions not taken on the SPE’s
existing title policies. Contributor shall execute at Closing an ALTA Statement
(Owner’s Affidavit) and any other documents, undertakings or agreements
reasonably and customarily required by the Title Company to issue the Title
Policy in accordance with the provisions of this Agreement. Contributor shall
provide Title Company with a “gap undertaking” to enable the Title Company to
issue the Title Policy in the form required without exception for any item
recorded between the last date of title approved by Investor and the date of
Closing.
 
3.4Title and Survey Costs. Contributor shall pay for the cost of the Surveys,
including any revisions necessary to make the Surveys conform to the
requirements of this Agreement, the premium for the Title Policies as if the
same had been issued with standard coverage and not extended coverage, and the
cost of the UCC Searches. Venture shall pay for the cost of the premium for the
extended coverage provided by the Title Policies and for Venture’s Endorsements.
 
 

9

--------------------------------------------------------------------------------





 
ARTICLE 4:OPERATIONS AND RISK OF LOSS
 
4.1Ongoing Operations. During the pendency of this Agreement, Contributor
covenants it shall use commercially reasonable efforts to do or cause the
following to be done; provided, however, that except with respect to the matters
described in Sections 4.1(b), 4.1(d) and 4.1(i), any failure of Contributor to
do or cause any of the same shall not be a breach of or default under this
Agreement; provided further, however, that all shall be a condition precedent to
Investor's obligations hereunder as provided in Section 5.2:
 
(a) Preservation of Business. Contributor shall cause the Property to be
operated only in the ordinary and usual course of business and consistent with
past practice, shall maintain current staffing levels, shall preserve intact the
Property (ordinary wear and tear and casualty covered by insurance excepted),
preserve the good will and advantageous relationships of Contributor with
tenants, customers, suppliers, independent contractors, employees and other
persons or entities material to the operation of its business, shall perform in
all material respects its obligations under Leases and other agreements
affecting the Property and shall not knowingly take or omit to take any action
which would cause any of the representations or warranties of Contributor
contained herein to become inaccurate in any material respect or any of the
covenants of Contributor to be breached.
 
(b) Maintenance of Insurance. Contributor shall cause the SPEs to continue to
carry its or their existing insurance with respect to the SPE Property through
the Closing Date, and shall not allow any breach, default, termination or
cancellation of such insurance policies or agreements to occur or exist.
 
(c) New Contracts. Without Investor’s prior written consent in each instance,
which will not be unreasonably withheld, Contributor will not enter into or
amend, terminate, waive any default under, or grant concessions regarding any
contract or agreement that will be an obligation affecting the Property or
binding on the Venture after the Closing, except in the ordinary course of
business.
 
(d) Listing and Other Offers. Contributor will not list the Property with any
broker or otherwise solicit or make or accept any offers to sell the Property,
engage in any discussions or negotiations with any third party with respect to
the sale or other disposition of any of the Property, or enter into any
contracts or agreements (whether binding or not) regarding any disposition of
any of the Property.
 
(e) Leasing Arrangements. Contributor will not amend, terminate, waive any
default under, grant concessions regarding, incur any obligation for leasing
commissions in connection with, or enter into, any Major Lease (or enter into
any sublease under that certain Denver Center Lease Agreement between Maguire
Properties—Denver Center, LLC, as landlord, and Contributor, as tenant, dated as
of March 15, 2005, that would constitute a Major Lease), without Investor’s
prior written consent in each instance, which will not be unreasonably withheld.
 
(f) Removal and Replacement of Personal Property. Contributor will not remove
any Personal Property unless it is replaced with a comparable item of equal
quality and quantity as existed as of the time of such removal, or is obsolete
and no comparable item is reasonably necessary.
 
(g) Maintenance of Permits. Contributor shall maintain in existence all
licenses, permits and approvals, if any, in its name necessary or reasonably
appropriate to the ownership, operation or improvement of the Property.
 
(h) Permits and Encumbrances. Contributor shall not: encumber the Property or
create or modify any exceptions to title to the Property; initiate or consent to
any action with respect to zoning or
 

10

--------------------------------------------------------------------------------





 
other Property entitlements or permits; or, except in the ordinary course of
business, transfer, modify or otherwise dispose of any Intangible Property that
is to be assigned hereunder.
 
(i) Actions by SPEs. Without limiting the generality of the foregoing, and
except as otherwise expressly permitted by this Agreement, prior to the Closing,
without the prior written consent of the Investor (which consent may be withheld
in Investor’s sole and absolute discretion), the Contributor shall not permit
any of SPE to:
 
(i) amend or modify its limited liability company agreement;
 
(ii) issue, sell, pledge or dispose of, grant or otherwise create, or agree to
issue, sell, pledge or dispose of, grant or otherwise create any membership
interests or partnership interests, or any debt or any securities convertible
into or exchangeable for membership or partnership interests in such entities;
 
(iii) purchase, redeem or otherwise acquire or retire, or offer to purchase,
redeem or otherwise acquire or retire, any membership interests or partnership
interests in such entities (including any options with respect to their
respective membership interests and partnership interests and any security
convertible or exchangeable into their respective membership interests or
partnership interests);
 
(iv) incur, or become contingently liable with respect to, any new or additional
indebtedness or guarantee any indebtedness or issue any debt securities, other
than in the ordinary course of business and which does not materially impact or
adversely affect any SPE or its ability to consummate the transaction described
herein;
 
(v) acquire or agree to acquire by merging or consolidating with, or by
purchasing a substantial equity interest in or a substantial portion of the
assets of, or by any other manner, any business or any corporation, partnership,
limited liability company, association or other business entity;
 
(vi) mortgage or otherwise encumber or subject to any new or additional lien
(other than annual tax liens) any of its properties or assets;
 
(vii) acquiesce in or admit liability with respect to any claim against it, or,
except in the ordinary course of business, waive, surrender or compromise any
claim it possesses;
 
(viii) commence or allow to be commenced on their behalf any action, suit or
proceeding affecting them or with respect to all or any portion of any Property
or Real Property, except in the ordinary course of business; or
 
(ix) authorize any of, or commit or agree to take any of, the foregoing actions.
 
With respect to the matters described in Sections 4.1(b), 4.1(d) and
4.1(i) only, the foregoing covenant shall survive the Closing.
 
4.2Operating Expenses. Excluding operating expenses that tenants are obligated
to pay directly and any work not contracted for by Contributor, Contributor
shall cause the SPEs to pay all accrued operating expenses of the Real Property
for the period prior to the Closing as the same become due whether or not
payable prior to the Closing, and all valid bills rendered by contractors,
laborers and materialmen performing work upon or furnishing materials to the
Property for the period prior to the
 

11

--------------------------------------------------------------------------------





 
Closing as the same become due, whether or not payable prior to the Closing.
Without duplicating Article 6, Contributor shall be entitled to a credit
pursuant to Article 6 on account of any expenses that it has paid prior to the
Closing that relate to the period of time after the Closing and Venture shall be
entitled to a credit pursuant to Article 6 on account of any expenses that it is
obligated to pay after the Closing that relate to the period of time prior to
the Closing.
 
4.3Damage. All risk of loss with respect to the Property shall remain with
Contributor until the Closing, when full risk of loss with respect to the
Property shall pass to Venture. Contributor shall promptly give Investor written
notice of any damage to the Property in excess of $50,000, describing such
damage, whether such damage is covered by insurance and the estimated cost of
repairing such damage. If such damage is not material, then (1) Contributor
shall, to the extent possible, begin repairs prior to the Closing out of any
insurance proceeds received by Contributor for the damage, (2) at Closing
Venture shall receive all insurance proceeds not applied to the repair of any
such Property prior to the Closing (including rent loss insurance applicable to
any period from and after the Closing) due to Contributor for the damage, (3)
any uninsured damage or deductible (including rent abatement not covered by rent
loss insurance), as reasonably agreed upon by Investor and Contributor, shall be
credited to Venture at Closing, and (4) Venture shall assume the responsibility
for the repair after the Closing. If such damage is material, Investor may elect
by notice to Contributor given within fourteen (14) days after Investor is
notified of such damage (and the Closing shall be extended, if necessary, to
give Investor such fourteen (14) day period to respond to such notice) to
(i) proceed in the same manner as in the case of damage that is not material or
(ii) terminate this Agreement in its entirety subject to any provisions which by
their terms expressly survive such termination. Damage shall be deemed material
if the cost to repair the damage to any single Improvement exceeds Five Percent
(5%) of the Agreed Value for such Improvement.
 
4.4Condemnation. Contributor shall promptly give Investor notice of any eminent
domain proceedings that it learns are contemplated, threatened or instituted
with respect to the Real Property. By notice to Contributor given within
fourteen (14) days after Investor receives notice of proceedings in eminent
domain that are contemplated, threatened or instituted by any body having the
power of eminent domain with respect to the Property, and if necessary the
Closing Date shall be extended to give Investor the full 14 day period to make
such election, Investor may terminate this Agreement if it reasonably concludes
that such matter is likely to substantially and adversely affect the economic
value, use or operation of any of the Improvements, or proceed under this
Agreement, in which latter event Contributor shall, at the Closing, assign to
Venture its entire right, title and interest in and to any condemnation award,
and Investor shall have the sole right during the pendency of this Agreement to
negotiate and otherwise deal with the condemning authority in respect of such
matter.
 
ARTICLE 5:CLOSING
 
5.1Closing and Escrow. The consummation of the transaction contemplated herein
(“Closing”) shall occur not later then ten (10) Business Days after the
satisfaction of all conditions precedent to Closing (“Closing Date”) at the Los
Angeles offices of Skadden, Arps, Slate, Meagher & Flom, LLP with the assistance
of First American Title Insurance Company, 30 North LaSalle Street, Chicago,
Illinois 60602, Attention: Mary Lou Kennedy, Senior National Counsel,
312-917-7202; Email: mkennedy@firstam.com (the “Title Company”). Funds (other
than those subject to the Blocked Account Agreement) shall be deposited into and
held by Title Company in a closing escrow account with a bank satisfactory to
Investor and Contributor. Upon satisfaction or completion of all closing
conditions and deliveries, the parties shall direct the Title Company to
immediately record and assist with delivering the closing documents to the
appropriate parties and making disbursements according to the closing statements
executed by Contributor, Venture and Investor. The Title Company shall agree in
writing with Contributor, Venture and Investor that release of funds to the
Contributor shall irrevocably commit it to
 

12

--------------------------------------------------------------------------------





 
issue the Title Policies in accordance with this Agreement. Provided such
supplemental escrow instructions are not in conflict with this Agreement as it
may be amended in writing from time to time, Contributor, Venture and Investor
agree to execute such supplemental escrow instructions as may be appropriate to
enable Title Company to comply with the terms of this Agreement.
 
5.2Conditions to the Parties’ Obligations to Close. In addition to all other
conditions set forth herein, the obligation of Contributor, on the one hand, and
Investor, on the other hand, to consummate, and the obligation of the Venture to
consummate, the transactions contemplated hereunder shall be contingent upon the
following:
 
(a) Completion by Macquarie Office Trust, an Australian listed property trust,
of a underwritten equity offering in Australia in an amount not less than A.U.
$250,000,000.00 for the purpose of raising funds to consummate the transactions
contemplated by this Agreement and the Additional Agreements;
 
(b) The other party’s representations and warranties contained herein shall be
true and correct in as of the date of this Agreement and the Closing, subject to
any update to any party's representations and warranties pursuant to this
Agreement, provided such update shall not disclose any new facts that are
material and adverse in relation to the applicable original representation and
warranty;
 
(c) As of the Closing, the other party shall have performed its obligations
hereunder and all deliveries to be made by the other party at Closing have been
tendered;
 
(d) As a condition to each of Venture’s and Investor's and Contributor's
obligation to close, the Wells Fargo SPE shall have obtained in writing any
required consent of the tenant under the December 30, 1988 lease between United
Bank of Denver, National Association, as tenant and 1700 Lincoln Limited as
landlord;
 
(e) As a condition to each of Venture’s and Investor's obligation to close,
Sections 2.4, 2.5, 2.6, 2.7, and 3.3 shall have been fully complied with; and as
a condition to Contributor's obligation to close, the consents required under
Sections 2.6 and 2.7 shall have been obtained;
 
(f) [Intentionally Omitted.]
 
(g) There shall exist no pending or threatened actions, suits, arbitrations,
claims, attachments, proceedings, assignments for the benefit of creditors,
insolvency, bankruptcy, reorganization or other proceedings, pending or
threatened against the other party that would materially and adversely affect
the operation or value of the SPEs, the Property or the other party’s ability to
perform its obligations under this Agreement;
 
(h) As a condition to each of Venture’s and Investor's obligation to close, the
physical condition of the Property shall be substantially the same on the
Closing Date as on the date of this Agreement, reasonable wear and tear
excepted, unless the alteration of said physical condition is the result of a
casualty loss or proceeding in eminent domain, in which case the provisions of
Sections 4.3 and 4.4 shall govern;
 
(i) There shall exist no pending or threatened action, suit or proceeding with
respect to the other party or any SPE before or by any court or administrative
agency which seeks to restrain or prohibit, or to obtain damages or a discovery
order with respect to, this Agreement or the consummation of the transactions
contemplated hereby;
 
 

13

--------------------------------------------------------------------------------





 
(j) [Intentionally Omitted]
 
(k) [Intentionally Omitted]
 
(l) Each other condition set forth in this Agreement to such party’s obligation
to close is satisfied by the applicable date;
 
(m) As a condition to Investor’s obligation to close, there shall be no written
notice issued after the date hereof of any material violation or alleged
material violation of any law, rule, regulation or Code, including building
code, with respect to the Property or any Contributed SPE, which has not been
corrected to the satisfaction of the issuer of the notice;
 
(n) As a condition to each Venture’s and Investor’s obligation to close, at
Closing no SPE shall be in default under any material agreement, and Contributor
shall not be in default under any material agreement to be assigned to, or
obligation to be assumed by, Venture under this Agreement.
 
(o) [Intentionally Omitted.]
 
(p) [Intentionally Omitted.]
 
(q) [Intentionally Omitted.]
 
(r) [Intentionally Omitted]
 
(s) [Intentionally Omitted]
 
(t) As of the Closing, the pledge of the Ownership Interests pursuant to that
certain Credit Agreement dated as of March 15, 2005, among Maguire Properties,
Inc., Maguire Properties, L.P., Maguire Properties Holdings I, LLC, Credit
Suisse First Boston as collateral agent and administrative agent, and the
lenders and other parties thereto, shall have been terminated.
 
(u) Escrow Agent shall have delivered to Contributor and Venture all funds
specified in the Joint Written Direction referred to in Sections 5.3(s) and
5.4(h), and the parties to this Agreement shall have received all amounts to
which they are entitled from prorations and adjustments provided for herein.
 
So long as a party is not in default hereunder, if any condition to such party's
obligation to proceed with the Closing hereunder has not been satisfied as of
the date that is six (6) months after the date of this Agreement, such party
may, in its sole discretion: (i) terminate this Agreement by delivering written
notice to the other parties (provided, however, that any such termination notice
shall not become effective unless the Closing shall not have occurred prior to
the end of the extension period described in clause (ii) immediately following,
but only if any other party entitled to do so has delivered a notice of
extension as described in such clause (ii) within five (5) business days of
receiving a termination notice as provided in this clause (i)); (ii) extend the
time available for the satisfaction of such condition by up to a total of thirty
(30) days provided such party in good faith believes that such condition will be
satisfied during the time of such extension; or (iii) elect to close,
notwithstanding the non-satisfaction of such condition, in which event such
party shall be deemed to have waived any such condition (except for a breach by
Contributor of its covenants in Section 4.1(b), 4.1(d) and 4.1(i), in which case
the Closing shall not relieve Contributor from any liability it would otherwise
have hereunder). If such party elects to proceed pursuant to clause (ii) above,
and such condition remains unsatisfied after the end of such extension period,
then, (x) such party may elect to proceed pursuant to either clause (i) or
(iii) above, or
 

14

--------------------------------------------------------------------------------





 
(y) if any other party had previously given a termination notice pursuant to
clause (i) above, this Agreement shall thereupon terminate.
 
Contributor, Venture and Investor acknowledge and agree that: (i) the Closing
under this Agreement is subject to, conditioned upon, and shall take place
substantially concurrently with, the closing contemplated by: (A) that certain
purchase and sale agreement dated of even date herewith between Contributor and
Investor relating to the sale of the Ownership Interests in Maguire/Cerritos I,
LLC (the “Cerritos P&S”) (B) that certain contribution agreement between
Investor and Venture dated of even date herewith relating to the Ownership
Interests in Maguire/Cerritos I, LLC (the “Cerritos Contribution Agreement”);
and (C) that certain contribution agreement between Investor and Venture dated
of even date herewith relating to the Ownership Interests in Maguire
Properties-Stadium Gateway, LLC, which limited liability company is the owner of
the Stadium Gateway office building and land in Anaheim, California (the
“Stadium Gateway Contribution Agreement,” and collectively with the Cerritos P&S
and the Cerritos Contribution Agreement, the “Additional Agreements”); and
(ii) any default by (t) Maguire Properties, L.P. under the Stadium Gateway
Contribution Agreement shall be a default of Contributor under this Agreement;
(u) Maguire Properties, L.P. under the Cerritos P&S shall be a default by
Contributor under this Agreement; (v) Macquarie Office II LLC under the Cerritos
P&S shall be a default by Investor under this Agreement; (w) Macquarie Office II
LLC under the Cerritos Contribution Agreement shall be a default by Investor
under this Agreement; (x) Maguire Macquarie Office LLC under the Cerritos
Contribution Agreement shall be a default by Venture under this Agreement; (y)
Macquarie Office II LLC under the Stadium Gateway Contribution Agreement shall
be a default of Investor under this Agreement; and (z) Maguire Macquarie Office
LLC under the Stadium Gateway Contribution Agreement shall be a default by
Venture under this Agreement.
 
5.3Contributor’s Deliveries. Prior to the Closing, and as additional conditions
to the obligations of Venture and Investor hereunder, Contributor shall deliver
the following:
 
(a) Assignment of Ownership Interests. An Assignment of Ownership Interests in
the form attached hereto as Exhibit X (an “Assignment”) executed by Contributor
with respect to each Contributed SPE, absolutely and unconditionally assigning,
contributing, transferring, conveying and delivering to Venture good,
indefeasible title to and ownership of one hundred percent (100%) of the
Ownership Interests in each such Contributed SPE free and clear of all security
interests, liens, charges and encumbrances.
 
(b) Amended and Restated LLC Agreement. A counterpart signature page to the
Amended and Restated LLC Agreement executed by Contributor and in the form
attached hereto as Exhibit P.
 
(c) Lender Consents. All lender consents pursuant to Section 2.7.
 
(d) Certificate. A certificate from Contributor that each of the representations
and warranties contained in Section 7.1 hereof are true and correct as of the
Closing. Notwithstanding the foregoing, such certificate shall (i) contain (x)
an updated Rent Roll and (y) an updated list of the Leases and Service
Contracts, each of which Contributor shall certify to be materially true and
correct as of Closing, and (ii) be updated as necessary to reflect facts which
have changed since the date of this Agreement; however, no such update shall
relieve Contributor from any liability (which shall survive the Closing) with
respect to any breach of the covenants in Sections 4.1(b), 4.1(d) and 4.1(i).
 
(e) Ground Lessor Consents and Estoppels. All ground lessor estoppels and
consents required pursuant to Section 2.6.
 
 

15

--------------------------------------------------------------------------------





 
(f) State Law Disclosures. Such disclosures, tax declarations and reports as are
required by applicable state and local law in connection with the transactions
contemplated hereby;
 
(g) FIRPTA. A Foreign Investment in Real Property Tax Act affidavit providing
that Contributor is not a "foreign person" within the meaning of Section 1445 of
the Internal Revenue Code of 1986, as amended (the “Code”), executed by
Contributor. If Contributor fails to provide the necessary affidavit and/or
documentation of exemption on the Closing, Venture may proceed in accordance
with the withholding provisions in such Act;
 
(h) Tenant Estoppels. Estoppel certificates satisfying the conditions in
Section 2.4 ;
 
(i) [Intentionally Omitted.]
 
(j) Termination of Property Management and Leasing Agreements. Terminations of
any existing property management and leasing agreements;
 
(k) Lien Waiver. If applicable under local law, a waiver of any lien rights by
the company managing the Property for Contributor immediately prior to the time
of Closing;
 
(l) CCRs. Any CCR Estoppels obtained by Contributor;
 
(m) Authority. Evidence of the existence, formation and authority of Contributor
and each Contributed SPE and of the authority of the persons executing documents
on behalf of Contributor and Contributed SPE, an ALTA statement, and any other
customary documents, undertakings, affidavits or agreements required by the
Title Company, all in form reasonably satisfactory to the Title Company;
 
(n) [Intentionally Omitted.]
 
(o) [Intentionally Omitted.]
 
(p) Reliance Letters. Reliance letters addressed to and for the benefit of each
respective SPE and Venture from the issuers and preparers of all Reports (as
defined in Exhibit H) which are not by their terms already addressed to and
allowed to be relied upon by the respective SPEs;
 
(q) Income Target Agreement. A counterpart signature page to the Income Target
Agreement executed by Contributor and in the form attached hereto as Exhibit E;
 
(r) ROFO Agreement. A counterpart signature page to the Right of First
Opportunity Agreement executed by Contributor and in the form attached hereto as
Exhibit G;
 
(s) Joint Written Direction. A Joint Written Direction (as defined in the
Blocked Account Agreement) directing the Escrow Agent (as defined in the Blocked
Account Agreement) to disburse $101,000,000 to Contributor (subject to
prorations and adjustments required by the Cerritos P&S), $122,413,158 to
Venture (subject to prorations and adjustments required by this Agreement), and
the remaining portion of the Initial Escrow Amount (as defined in the Blocked
Account Agreement), if any, as directed in the final closing statement;
 
(t) Property Management and Leasing Agreement. A counterpart signature page to
the Property Management and Leasing Agreement executed by Contributor and in the
form attached hereto as Exhibit L;
 
 

16

--------------------------------------------------------------------------------





 
(u) Other Deliveries. Any other Closing deliveries required to be made by or on
behalf of Contributor hereunder.
 
5.4Investor’s Deliveries. Prior to the Closing, and as additional conditions to
the obligations of Venture and Contributor hereunder, Investor shall deliver the
following:
 
(a) Monies. To Escrow Agent, $122,413,158, plus or minus applicable prorations,
in immediate, same-day federal funds;
 
(b) Amended and Restated LLC Agreement. A counterpart signature page to the
Amended and Restated LLC Agreement executed by Investor and in the form attached
hereto as Exhibit P.
 
(c) State Law Disclosures. Such disclosures, tax declarations and reports as are
required by applicable state and local law in connection with the transactions
contemplated hereby;
 
(d) Certificate. A certificate from Investor that each of the representations
and warranties contained in Section 7.2 hereof is true and correct as of the
Closing;
 
(e) Authority. Evidence of the existence, formation and authority of Investor
and of the authority of the persons executing documents on behalf of Investor,
and any other customary documents, undertakings, affidavits or agreements
required by the Title Company, all in form reasonably satisfactory to the Title
Company;
 
(f) Income Target Agreement. A counterpart signature page to the Income Target
Agreement executed by Investor and in the form attached hereto as Exhibit E;
 
(g) ROFO Agreement. A counterpart signature page to the Right of First
Opportunity Agreement executed by Investor and in the form attached hereto as
Exhibit G;
 
(h) Joint Written Direction. A Joint Written Direction directing the Escrow
Agent to disburse $101,000,000 to Contributor (subject to prorations and
adjustments required by the Cerritos P&S), $122,413,158 to Venture (subject to
prorations and adjustments required by this Agreement), and the remaining
portion of the Initial Escrow Amount, if any, as directed in the final closing
statement; and
 
(i) Other Deliveries. Any other Closing deliveries required to be made by or on
behalf of Investor hereunder.
 
5.5Venture’s Deliveries. Prior to the Closing, and as additional conditions to
the obligations of Contributor and Investor hereunder, Venture shall deliver the
following:
 
(a) Assignment of Ownership Interests. A counterpart signature page to each of
the Assignments executed by Venture.
 
(b) Amended Operating Agreements. With respect to each SPE, an amendment to the
limited liability company agreement of each SPE providing for a change in the
sole member thereof from Contributor to Venture.
 
(c) State Law Disclosures. Such disclosures, tax declarations and reports as are
required by applicable state and local law in connection with the transactions
contemplated hereby;
 
 

17

--------------------------------------------------------------------------------





 
(d) Income Target Agreement. A counterpart signature page to the Income Target
Agreement executed by Venture and in the form attached hereto as Exhibit E;
 
(e) Property Management and Leasing Agreement. A counterpart signature page to
the Property Management and Leasing Agreement executed by Venture and in the
form attached hereto as Exhibit L; and
 
(f) Other Deliveries. Any other Closing deliveries required to be made by or on
behalf of Venture hereunder.
 
5.6Closing Statements/Escrow Fees; Contributions to Venture. Contributor,
Venture and Investor shall deposit with the Title Company executed closing
statements consistent with this Agreement in the form required by the Title
Company. The Title Company’s escrow fee, closing charges, and any cancellation
fee shall be paid by Venture, and Venture shall pay the cost of all due
diligence expenses of Venture and Investor as well as customary real estate
closing costs customarily borne by a purchaser of real estate. If Contributor,
Venture and Investor cannot agree on the closing statement to be deposited as
aforesaid because of a dispute over the prorations and adjustments set forth
therein, the Closing nevertheless shall occur, and the amount in dispute shall
be paid out upon the agreement of the parties or pursuant to court order upon
resolution or other final determination of the dispute. In the event that the
closing statements indicate that there is a net amount due from Venture (whether
as a result of prorations or adjustments, or as a result of fees or expenses
payable to third parties by Venture pursuant to the terms hereof), at Closing
Investor shall contribute to Venture 80% and Contributor shall contribute to
Venture 20% of such net amount due.
 
5.7Sales, Transfer, and Documentary Taxes. If and to the extent required by the
applicable law or governmental agency, Contributor shall pay all state or local
transfer, deed, sales or similar taxes and fees customarily paid by a seller in
connection with this transaction under applicable state or local law and Venture
shall pay all state or local transfer, deed, sales or similar taxes and fees
customarily paid by a buyer in connection with this transaction under applicable
state or local law.
 
5.8Possession. At the time of Closing, Contributor shall convey and assign to
Venture the Ownership Interests in the Contributed SPEs, subject only to the
Permitted Exceptions.
 
5.9Delivery of Books and Records. At the Closing, except to the extent
maintained by the respective SPEs or the property managers of the Improvements,
Contributor shall deliver to the offices of Venture’s property manager: the
original Leases and Service Contracts; copies or originals of all books and
records of account, contracts, copies of correspondence with tenants and
suppliers, receipts for deposits, unpaid bills and other papers or documents
which pertain to the Property; all permits and warranties; all advertising
materials, booklets, keys and other items, if any, used in the operation of the
Property; and, if in Contributor’s or its property manager’s possession or
control, the original “as-built” plans and specification; all other available
plans and specifications and all operation manuals. Contributor shall cooperate
with Venture after Closing to transfer to Venture any such information stored
electronically.
 
5.10Management and Leasing Agreement. At the Closing, existing property
management and leasing agreements shall have been terminated and the Property
Management and Leasing Agreement executed and delivered.
 
5.11Master Lease. At Closing Venture, as landlord, and Contributor, as tenant,
shall execute and deliver a master lease in the form attached hereto as Exhibit
U for One California Plaza, Wells Fargo Center and San Diego Tech Center.
 
 

18

--------------------------------------------------------------------------------





 
5.12 [Intentionally Omitted.]
 
5.13Parking Agreements. At Closing, Contributor shall assign to the Venture all
its agreements relating to parking that do not otherwise run to and for the
benefit of and are enforceable directly by the applicable SPE.
 
5.14 [Intentionally Omitted]
 
5.15Prohibition on Certain Transactions. In the event that Investor terminates
this Agreement in accordance with the terms hereof due solely to a failure of
Contributor to satisfy a condition to Closing or a default by Contributor
hereunder, then:
 
(a) during the period beginning on the effective date of such termination (the
“Termination Date”) and ending as of the earlier of (i) the date that is six (6)
months following the Termination Date and (ii) the date that is twelve (12)
months following the date of this Agreement, Contributor shall not contract for
or consummate any Sale Transaction with respect to the property subject to the
Cerritos P&S (the “Cerritos Property”) or any of the four (4) separate
properties comprising the Property (the Cerritos Property and each of such
separate properties being hereinafter referred to as the “Separate Properties”);
provided, however, following the Termination Date, Maguire shall be permitted to
contract for and consummate one or more Sale Transactions with respect to no
more than three (3) of the Separate Properties, so long as (A) no Sale
Transaction is consummated prior to the date that is the earlier to occur of (x)
three (3) months following the Termination Date and (y) twelve (12) months
following the date of this Agreement; and (B) no more than one Sale Transaction
is consummated with the same party or any affiliates of such party with respect
to two (2) of the Separate Properties; and
 
(b) during the period beginning on the Termination Date and ending as of the
earlier of (i) the date that is twelve (12) months following the Termination
Date and (ii) the date that is eighteen (18) months following the date of this
Agreement, Maguire shall not consummate or contract for any Portfolio Sale
Transaction.
 
As used herein:
 
“Sale Transaction” shall mean, with respect to any of the Separate Properties,
any transaction involving the sale, contribution or other similar disposition of
all or substantially all of such Separate Property or the issuance, sale,
contribution or other similar disposition of, or any recapitalization involving,
any membership, partnership or other ownership interests in the SPE owning such
Separate Property.
 
“Portfolio Sale Transaction” shall mean a Sale Transaction or a series of Sale
Transactions with the same party or with two or more parties, any of which is an
affiliate of another, involving four or more of the Separate Properties.
 
This provision shall survive termination of this agreement.
 
5.16Loan Reserves. Contributor and Investor agree that Venture shall cause the
SPEs to use, to the extent available, existing rent abatement and tenant
improvement reserves on deposit or in escrow under the Existing Mortgages, for
their intended purposes, prior to using any gross revenues generated from the
SPE Property to fund such costs or expenses. This provision shall survive the
Closing.
 
 

19

--------------------------------------------------------------------------------





 
ARTICLE 6:PRORATIONS AND ADJUSTMENTS
 
6.1Prorations. Not less than ten (10) Business Days prior to Closing,
Contributor shall provide to Investor such information and verification
reasonably necessary to support the prorations and adjustments under this
Article 6. The items in subparagraphs (a) through (e) of this Section 6.1 shall
be prorated between Contributor and Venture, based on the actual number of days
in the applicable period, as of the close of the day immediately preceding the
Closing, the Closing being a day of income and expense to Venture:
 
(a) Ground Leases. The rent and all other payments under the ground leases shall
be prorated as of the close of the day immediately preceding the Closing.
 
(b) Taxes and Assessments. Contributor shall receive a credit for any real
estate taxes and assessments (including, without limitation, any assessments
imposed by private covenant) paid by it to the extent such payment is applicable
to any period after the Closing, even if such taxes and assessments were not yet
due and payable. Venture shall receive a credit for any accrued but unpaid real
estate taxes and assessments (including, without limitation, any assessments
imposed by private covenant) applicable to any period before the Closing, even
if such taxes and assessments are not yet due and payable, and Venture shall
thereupon become responsible to pay such unpaid real estate taxes and
assessments. If the amount of any such taxes have not been determined as of
Closing, such credit shall be based on 102% of the most recent ascertainable
taxes (with an adjustment to be effected by payment from Contributor to Venture
or by Venture to Contributor upon the final determination of such amount);
provided, however, that if the Real Property has not been assessed on a
completed basis but will be for the current year or other applicable period, the
parties shall estimate such proration based upon an assessed value equal to the
Agreed Value. Such taxes shall be reprorated upon issuance of the final tax
bill. Venture shall receive a credit for any unpaid special assessments which
have been levied or charged against the Real Property prior to the Closing,
whether or not then due and payable. Any attorneys' fees incurred by either
Contributor or Venture in connection with the reduction of real estate taxes
benefiting each of Contributor’s and Venture’s period of ownership,
respectively, also shall be prorated.
 
(c) Collected Rent. Venture shall receive a credit for any rent and other income
(and any applicable state or local tax on rent) under Leases collected by
Contributor before Closing that applies to any period after Closing. Uncollected
rent and other uncollected income shall not be prorated at Closing. After
Closing, Venture shall apply all rent and income collected by Venture from a
tenant first to such tenant’s monthly rental for the current month and then to
arrearages in the reverse order in which they were due, remitting to
Contributor, after deducting collection costs, any rent properly allocable to
Contributor’s period of ownership. Venture shall bill and attempt to collect
such rent arrearages in the ordinary course of business, but shall not be
obligated to engage a collection agency or take legal action to collect any rent
arrearages. Contributor shall not have the right to seek collection from any
Major Tenants of any rents or other income applicable to any period before the
Closing. Contributor shall not have the right to seek collection from any other
tenants of any rents or other income applicable to any period before the Closing
unless and until Venture’s aforesaid attempts to collect such amounts have been
unsuccessful, such amounts have been past due for more than 180 days,
Contributor provides at least ten (10) Business Days prior written notice to and
approval (not to be unreasonably withheld) by Venture of its intended collection
notices and copies of all communications it intends to send to such tenant, and
obtains Venture’s prior written consent (not to be unreasonably withheld) to any
proposed legal action. In no event shall Contributor have any right to commence
or take any action which would affect in any manner the Lease or any tenant’s
right to possession of any portion of the Property or be in the form of any
eviction, forcible entry and detainer or other similar action. Any rent or other
income received by Contributor or Venture after Closing which are owed to the
other shall be held in trust and remitted to the other promptly after receipt.
 
 

20

--------------------------------------------------------------------------------





 
(d) Operating Expense Pass-throughs. Taxes, insurance, utilities, maintenance
and other operating costs and expenses incurred by Contributor or any SPE in
connection with the ownership, operation, maintenance and management of the
Property (collectively, Operating Expenses") shall be prorated as of the
Closing. Contributor or the SPEs, as landlord under the Leases, are currently
collecting from tenants under the Leases additional rent to cover certain
Operating Expenses (collectively, "Operating Expense Pass-throughs"). If
Contributor or any SPE collected estimated prepayments of Operating Expense
Pass-throughs in excess of any tenant’s actual share of such expenses, then if
the excess can be determined by the Closing, Venture shall receive a credit for
the excess or, if the excess cannot be determined at Closing, Venture shall
receive a credit based upon an estimate, and the parties shall make an adjusting
payment between them when the correct amount can be determined. In either event,
Venture shall be responsible for crediting or repaying those amounts to the
appropriate tenants. If Contributor or any SPE collected estimated prepayments
of Operating Expense Pass-throughs attributable to any period after Closing,
Contributor shall pay or credit any such amounts to Venture at Closing.
 
(e) Service Contracts. Contributor or Venture, as the case may be, shall receive
a credit for regular charges under Service Contracts pursuant to this Agreement
paid and applicable to Venture’s period of ownership of the Ownership Interests
or payable and applicable to Contributor’s period of ownership of the Ownership
Interests, respectively.
 
(f) Utilities. Contributor shall attempt to cause the meters, if any, for
utilities to be read the day on which the Closing occurs and to pay the bills
rendered on the basis of such readings. If any such meter reading for any
utility is not available, then adjustment therefor shall be made on the basis of
the most recently issued bills therefor which are based on meter readings no
earlier than 30 days before the Closing; and such adjustment shall be reprorated
when the next utility bills are received.
 
(g) Proration of other Items. Any other items of income and expense pertaining
to the Property and which are customarily prorated between buyers and sellers of
real property shall be prorated between the parties.
 
(h) Payments between Parties. Except as otherwise set forth in Section 6.2, to
the extent prorations cannot reasonably be determined as of the Closing, such
prorations shall be determined as promptly thereafter as reasonably possible,
and prompt payments shall thereupon be made between the parties as appropriate.
 
6.2Tenant Reconciliation and Post-Closing Adjustments. On or before May 1 of the
year following the year in which the Closing occurs, Contributor shall prepare
and present to Venture a final calculation of: (i) Operating Expense
Pass-throughs; and (ii) the revenues and expenses described in Section 6.1, each
for Contributor’s period of ownership of the Ownership Interests. Such final
calculation shall include a general ledger pertaining to the portion of the year
under Contributor’s ownership along with supporting documentation of tenant’s
calculations and base year determinations (if applicable). Venture shall have
thirty (30) days from receipt, to review said calculations of Operating Expense
Pass-throughs and revenues and expenses described in Section 6.1. If Contributor
or any SPE collected payments of Operating Expense Pass-throughs in excess of
any tenant’s share of such expenses, Venture shall receive a credit for the
excess and shall be responsible for crediting or repaying those amounts to the
appropriate tenants. If Contributor or any SPE under-collected payments of
Operating Expense Pass-throughs for any tenant’s share of such expenses, an
adjustment will be made between the parties after year-end billing, but subject
to receipt of said sums from said tenants. Venture shall attempt to collect such
sums in accordance with Section 6.1(c), but Contributor shall have no right to
collect such amounts from any current tenant. And if the final calculation of
the revenues and expenses described in Section 6.1 is determined to have been
inaccurate, either Contributor or Venture, as the case may be, shall make an
appropriate payment to the other to remedy such inaccuracy.
 
 

21

--------------------------------------------------------------------------------





 
6.3Leasing Commissions. Contributor represents and warrants to each of Venture
and Investor that all leasing commissions due to leasing or other agents for the
current remaining term of each Lease (determined without regard to any
unexercised termination or cancellation right and not taking into account any
unexercised extension options) have been paid in full. At Closing, Venture shall
assume leasing commissions which may become due to cooperating brokers as a
result of the renewal or expansion of any Lease as a result of the exercise of
such right after the Date of this Agreement or any new Leases approved by
Investor after the date hereof. Contributor represents and warrants to Investor
that to Contributor’s Knowledge, none of the leasing commissions due or to
become due on the renewal or expansion of any lease under commission agreements
existing as of the date hereof contain above-market leasing commissions.
 
6.4Tenant Improvements and Allowances. Tenant improvement expenses (including
all hard and soft construction costs, whether payable to the contractor or the
tenant), tenant allowances, rent abatement, moving expenses and other
out-of-pocket costs directly related to the foregoing which are the obligation
of the landlord under Leases shall be allocated between the parties according to
whether such obligations arise in connection with (1) Leases executed as of the
date of this Agreement other than with respect to renewal or expansion rights
under such Leases properly exercised after the date of this Agreement
(collectively, “Existing TI Obligations”), or (2) Leases or amendments entered
into during the pendency of this Agreement and approved by Investor pursuant to
Section 4.1(e) and renewals or expansion rights properly exercised after the
date of this Agreement (“New TI Obligations”):
 
(a) Existing TI Obligations. If, by Closing, Contributor has not completed and
paid in full Existing TI Obligations, then Contributor shall retain the
obligation to complete and pay for (and all liability with respect to) such
Existing TI Obligations to the extent the relevant SPE does not have sufficient
designated reserves or escrowed funds to pay the same. The obligations in this
Section 6.1(a) shall survive the Closing.
 
(b) New TI Obligations. At Closing, Venture shall reimburse Contributor for the
cost for New TI Obligations properly performed and paid for by Contributor if
the related Lease or Lease amendment or such obligations were expressly approved
in writing by Investor, and Venture shall assume the obligation to perform and
pay for such New TI Obligations.
 
(c) Change Orders. Contributor shall not agree to any material change orders or
additions to tenant improvements or changes in the scope of work or
specifications with respect to New TI Obligations without Investor’s prior
written approval.
 
(d) Evidence of Payment. At Closing, Contributor shall provide any reasonable
indemnity or other assurance to enable the Title Company to insure against any
claims against the Property arising from work performed before the Closing. If
such coverage is not available, Contributor shall indemnify, defend and hold
Venture harmless with respect to any and all such claims.
 
(e) Assignment of Construction-Related Contracts. If Venture is responsible for
completing tenant improvements pursuant to the foregoing provisions, at Closing
Contributor shall assign to the SPEs all its contracts (including, without
limitation, contracts with contractors, architects and/or consultants) related
to such construction of tenant improvements, pursuant to an assignment
instrument in form and substance acceptable to Investor, and Contributor further
shall cause to be delivered to Venture at Closing written consents and
acknowledgments of such other parties to such contracts consenting to such
assignment and otherwise in form and substance acceptable to Investor.
 
6.5Tenant Deposits. All tenant security deposits (and interest thereon if
required by law or contract to be earned thereon), a complete list of which
Contributor hereby represents and warrants is
 

22

--------------------------------------------------------------------------------





 
attached as Exhibit O hereto, shall be transferred or credited to Venture at
Closing. As of the Closing, Venture shall assume Contributor’s obligations
related to tenant security deposits, but only to the extent they are properly
credited or transferred to Venture.
 
6.6Wages. Venture does not, and at the Closing the SPEs will not, employ any
employees. Venture is not hiring any employees currently employed by
Contributor, and shall not be liable for any wages, fringe benefits, payroll
taxes, unemployment insurance contributions, accrued vacation pay, accrued pay
for unused sick leave, accrued severance pay and other compensation accruing
before Closing for employees at the Real Property or arising from any
termination or transfer of such employees by Contributor or from the
transactions contemplated by this Agreement. Venture shall not be liable for any
obligations accruing under any union contract or multi-employer pension plan
applicable to any such employees or arising from the termination of any such
employees at or prior to Closing.
 
6.7Utility Deposits. Contributor shall receive a credit for the amount of
deposits, if any, with utility companies that are transferable and that are
assigned to Venture at the Closing.
 
6.8Sales Commissions. Each of Contributor and Investor represent and warrant
each to the other that they have not dealt with any real estate broker, sales
person or finder in connection with this transaction on its behalf, or on behalf
of the Venture, other than Deutsche Bank, which shall be paid solely by
Contributor, and Macquarie Capital Partners, which shall be paid solely by
Investor. In the event of any claim for broker’s or finder’s fees or commissions
in connection with the negotiation, execution or consummation of this Agreement
or the transactions contemplated hereby, each party shall indemnify and hold
harmless the other party from and against any such claim based upon any
statement, representation or agreement of such party. This provision shall
survive the Closing or any termination of this Agreement.
 
6.9Post-Closing Obligations. Contributor hereby agrees that it shall retain the
obligation to complete and pay for (and all liability with respect to) all
tenant improvements and capital expenditures described on Exhibit M to the
extent the relevant SPE does not have sufficient designated reserves or escrowed
funds (which shall remain with the relevant SPE) to pay the same. This provision
shall survive the Closing or any termination of this Agreement.
 
ARTICLE 7:REPRESENTATIONS AND WARRANTIES
 
7.1Contributor’s Representations and Warranties. For purposes of this Agreement,
"Contributor's Knowledge" shall mean the actual knowledge of Dallas Lucas, Mark
Lammas, and Javier Bitar, without any duty of inquiry on the part of any of
them. As a material inducement to Investor to execute this Agreement and
consummate this transaction, Contributor represents and warrants to Venture and
Investor, as of the date of this Agreement with respect to itself and the
Property as follows:
 
(a) Formation and Authority.
 
(i) Contributor has been duly formed, is validly existing, and is in good
standing as a Maryland limited partnership. Contributor is in good standing and
is qualified to do business in each jurisdiction in which it is required to be
so qualified. Contributor has the full right and authority and, subject to the
consents it or the SPEs are seeking as described herein, has obtained any and
all authorizations and consents required to enter into this Agreement and to
consummate or cause to be consummated the transactions contemplated hereby. This
Agreement has been, and all of the documents to be delivered by Contributor at
the Closing will be, authorized and properly executed and constitute, or will
constitute, as appropriate, the valid and binding obligations of Contributor,
enforceable in accordance with their terms.
 
 

23

--------------------------------------------------------------------------------





 
(ii) Each SPE has been duly formed, is validly existing, and is in good standing
as a limited liability company under its jurisdiction of formation. Each SPE is
in good standing and is qualified to do business in the state in which the Real
Property that it owns is located. Each SPE has the full right and authority and,
subject to the consents it, the other SPEs, and Contributor are seeking as
described herein, has obtained any and all authorizations and consents required
to consummate or cause to be consummated the transactions contemplated hereby.
 
(b) Consents and Approvals; No Violation. Neither the execution and delivery of
this Agreement by Contributor nor the consummation by Contributor of the
transactions contemplated hereby will (a) require Contributor or any SPE to file
or register with, notify, or obtain any permit, authorization, consent, or
approval of, any governmental or regulatory authority; (b) conflict with or
breach any provision of the organizational documents of Contributor or any SPE;
(c) once the consents being sought as described herein are obtained, violate or
breach any provision of, or constitute a default (or an event which, with notice
or lapse of time or both, would constitute a default) under, any note, bond,
mortgage, indenture or deed of trust to which Contributor or any SPE is a party;
or (d) violate any order, writ, injunction, decree, judgment, statute, law or
ruling of any court or governmental authority applicable to Contributor or any
SPE. No consents to the transactions contemplated by this Agreement are required
to be obtained under any Leases or other Property Information except as set
forth in Section 5.2 hereof or elsewhere herein.
 
(c) Foreign Investment and Real Property Tax Act. Contributor is not a “foreign
person” within the meaning of Section 1445 of the Internal Revenue Code, or
under any comparable state statutes which are applicable to this transaction.
 
(d) Conflicts and Pending Actions or Proceedings. Once the consents being sought
as described herein are obtained, there will be no agreement to which
Contributor or any SPE is a party or binding on Contributor or any SPE which is
in conflict with this Agreement, or which challenges or impairs Contributor’s
ability to execute or perform its obligations under this Agreement. Neither
Contributor nor any SPE has received written notice of any action, suit or
proceeding before any court or governmental agency or body against or affecting
Contributor or any SPE or the Property that would prevent Contributor from
performing its obligations hereunder, and to Contributor's Knowledge, none is
threatened. Neither Contributor nor any SPE has received any written notice of
any condemnation, eminent domain or similar proceedings with regard to the Real
Property, and to Contributor's Knowledge, none is threatened. Neither
Contributor nor any SPE has received any written notice of any pending or
threatened liens, special assessments, impositions or increases in assessed
valuations to be made against the Real Property, and to Contributor's Knowledge,
none is threatened.
 
(e) Leases and Rent Roll. The documents constituting the Leases that are
delivered to Investor pursuant to Section 2.1 are true, correct and complete
copies of all of the Leases affecting the Real Property, including any and all
amendments or supplements thereto, and guaranties or other security in
connection therewith. The SPEs are the lessors under and the owners and holders
of the lessor’s leasehold estate under each of the respective Leases free and
clear of all security interests, liens, charges and encumbrances created by any
SPE other than the Permitted Exceptions. No SPE has entered into any lease or
occupancy agreements affecting any portion of the Real Property or the
Improvements other than the Leases. All information set forth in the Rent Roll
is or will be true, correct, and complete in all material respects as of its
date. Except as set forth in the Rent Roll, there are no leasing or other fees
or commissions due, nor will any become due, in connection with any Lease or any
renewal or extension or expansion of any Lease. Except as disclosed in the
Property Information, no tenants have given any SPE written notice of any
defense or offset to rent accruing after the Closing or of material breach or
default under their lease, and no default or breach exists on the part of any
SPE.  Except as set forth in the Rent Roll, all of the landlord’s obligations to
construct tenant improvements or reimburse the tenants for tenant
 

24

--------------------------------------------------------------------------------





 
improvements under the Leases have been paid and performed in full and all
concessions (other than any unexpired rent abatement set forth in the Leases)
from the landlord under the Leases have been paid and performed in full. No
tenant having a Lease affecting the Property is an affiliate of or controlled by
or under common control with Contributor.
 
(f) Service Contracts; Operating Statements. The list of Service Contracts to be
delivered to Venture pursuant to this Agreement is or will be true, correct, and
complete as of the date of its delivery. The documents constituting the Service
Contracts made available to Venture are true, correct and complete copies of all
of the Service Contracts affecting the Property. No SPE has received written
notice of any material default under any Service Contract.
 
(g) Permits, Legal Compliance, and Notice of Defects. Neither Contributor nor
any SPE has received written notice from any governmental authority that an SPE
fails to have any licenses, permits or certificates necessary for the use and
operation of its SPE Property, including, without limitation, certificates of
occupancy necessary for the occupancy of the Improvements, and to Contributor's
Knowledge no SPE fails to have any such licenses, permits or certificates.
Neither Contributor nor any SPE has received written notice from any
governmental authority that the Real Property is not properly zoned for its
present use or that the current use thereof violates any governmental law or
regulation or any covenants or restrictions encumbering the Real Property, and
to Contributor's Knowledge, there is no such violation. Neither Contributor nor
any SPE has received written notice from any insurance company or underwriter of
any defects in the Real Property that would materially adversely affect the
insurability of thereof or cause an increase in insurance premiums. Neither
Contributor nor any SPE has received any written notices of violations or
alleged violations of any laws, rules, regulations or codes, including building
codes, with respect to the Property from any governmental agency which have not
been corrected to the satisfaction of the issuer of the notice.
 
(h) Environmental. Neither Contributor nor any SPE has received written notice
of a violation of Environmental Laws related to the Real Property, or the
presence or release of Hazardous Materials on or from the Real Property in
violation of Environmental Laws, except as disclosed in the Property
Information, and to Contributor's Knowledge there is no such material violation,
presence or release. The term “Environmental Laws” means all federal, state,
local and foreign laws and regulations governing pollution or protection of
human health or the environment, in-clud-ing laws and regula-tions regulating
emis-sions, discharges, releases or threat-ened releases of, or exposure to,
Hazardous Mate-rials, or the manufac-ture, processing, distribu-tion, use,
treatment, storage, disposal, transport or han-dling of Hazardous Materials. The
term “Hazardous Materials” means chemi-cals, pollut-ants, contaminants, wastes,
toxic substances, hazardous substances, petroleum and petroleum products,
asbestos or asbestos-containing materials or products, polychlorinated
biphenyls, lead or lead-based paints or materials, radon, fungus, mold,
mycotoxins or similar substances regulated under any Environmental Laws.
 
(i) With respect to the cooling tower and chilled water system at the OCP Real
Property, to Contributor’s Knowledge (but with respect to this representation
7.1(i) only, after reasonable inquiry), no court injunction has ever been issued
against OCP, the OCP Real Property or the prior owner of the OCP Real Property,
Metropolitan Life Insurance, a New York corporation, or its affiliate
(collectively "MetLife"), in relation to any cooling tower discharge from One
California Plaza. To Contributor's Knowledge, MetLife voluntarily ceased using
the base building cooling towers after Maguire Properties, L.P., acting in its
capacity as the owner of 333 S. Grand Avenue, Los Angeles, California, objected
to Met Life. To Contributor's Knowledge, this objection resulted in Met Life
entering into a contract with Central Plant Inc. for the provision of chilled
water to the OCP Real Property. So long as the operation of the One California
Plaza building HVAC plant is unlikely to injure or unreasonably interfere with
the 333 S. Grand Avenue, Los Angeles, California property or its owner,
Contributor’s asset management team may consider plans to resume the operation
of the One California Plaza base building HVAC plant,
 

25

--------------------------------------------------------------------------------





 
including by using plume abatement systems to minimize cooling tower discharge.
Contributor’s asset management team may also consider other plans to obtain
chilled water at the One California Plaza building.
 
(j) To Contributor's Knowledge, each development which constitutes the Real
Property is an independent unit which does not now rely on any facilities (other
than facilities covered by easements appurtenant to the Real Property or
facilities of municipalities or public utilities) located on any property that
is not part of the Real Property to fulfill any zoning, parking, municipal or
other governmental requirement, or for the furnishing to the Property of any
essential building systems or utilities (including, without limitation, drainage
facilities, catch basins, and retention ponds, but expressly excluding chilled
water with respect to One California Plaza, which the parties acknowledge is
currently being provided by an independent third-party from an off-site
location).
 
(k) [Intentionally Omitted.]
 
(l) Disclosure. Other than this Agreement and the Property Management and
Leasing Agreement, the documents delivered at Closing pursuant hereto, the
Permitted Exceptions, and the Leases, Service Contracts, and any commission
agreements described in Section 6.3, and except for anything disclosed in the
Property Information, there are no contracts or agreements of any kind relating
to the Real Property to which Contributor or its agents is a party and which
would be binding on Venture after Closing.
 
(m) ERISA. None of the assets of Contributor or any SPE constitutes assets of
any “employee benefit plan” within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), a “plan” within
the meaning of Section 4975 of the Internal Revenue Code of 1986, as amended or
an entity deemed to hold “plan assets” within the meaning of 29 C.F.R.
§ 2510.3-101 of any such employee benefit plan or plans. 
 
(n) Tax.
 
(i) For purposes of this Agreement, “Tax” or “Taxes” means all taxes, however
denominated, including any interest, penalties or other additions to tax that
may become payable with respect thereto, imposed by any federal, state, local or
foreign government or any agency or political subdivision of any such
government, which taxes shall include, without limiting the generality of the
foregoing, all income or profits taxes (including, but not limited to, federal
income taxes and state income taxes), gross receipts taxes, net proceeds taxes,
alternative or add-on minimum taxes, sales taxes, use taxes, real property gains
or transfer taxes, ad valorem taxes, property taxes, value-added taxes,
franchise taxes, production taxes, severance taxes, windfall profit taxes,
withholding taxes, payroll taxes, employment taxes, excise taxes and other
obligations of the same or similar nature to any of the foregoing.
 
(ii) Subject to Section 6.1(b), each of the SPEs has filed or caused to be filed
all federal, state and local tax returns, informational filings and reports
(collectively, “Tax Returns”), including, but not limited to, with respect to
the Property or income attributable therefrom, which are due as of the date
hereof and all of which are true, correct and complete in all material respects,
and has paid all Taxes as shown on all such returns, filings and reports to be
paid by it, or otherwise are required by law to have been paid except to the
extent being disputed in good faith. The SPEs have not received any written
notice of a tax liability, deficiency or assessment with respect to any of the
SPEs nor has any written threat of the foregoing from any federal, state or
local taxing authority been made to any SPE. There are no governmental or other
proceedings (formal or informal) or investigative proceeding pending or to the
Contributor’s knowledge,
 

26

--------------------------------------------------------------------------------





 
threatened, with respect to any such federal, state or local income or other
taxes, tax returns, informational tax filings or tax reports of any of the SPEs.
There are not in effect any waivers or extensions with respect to taxes payable
by any of the SPEs.
 
(iii) Except as set forth on Exhibit Y, to Contributor's Knowledge, the Real
Property consists of land, buildings, and other structural components thereof,
and other assets described in Section 856(c)(4)(A) of the Internal Revenue Code
of 1986, as amended (the "Code").
 
(iv) Except as set forth on Exhibit Z, to Contributor's Knowledge, the total
gross revenues generated by the SPE Property between January 1, 2004 and the
date hereof has consisted of income from rents from real property and other
revenue which constitute qualifying income under Section 856(c)(3) of the Code.
 
(v) The Property does not include any direct or indirect ownership interest in
any entity which is not classified as a partnership for U.S. federal income tax
purposes or disregarded as an entity separate from its owner for U.S. federal
income tax purposes.
 
(vi) The Property does not include any direct or indirect ownership interest in
any entity which is liable for any material Taxes, including any liability for
Taxes of any predecessor or liability for any Taxes of any other person as a
result of transferee liability, joint and several liability, or liability under
a contract.
 
(vii) To Contributor’s knowledge, the tax basis of the Real Property (including
all of its components) as set forth on Exhibit R is correct and complete in all
respects.
 
(o) Title. Each SPE is the owner of the Real Property such SPE is identified as
owning as set forth on Schedule 1 attached hereto. Each SPE is the owner of its
interests in Personal Property and Intangible Property, free and clear of all
security interests, liens, charges and encumbrances other than in connection
with capital leases, the Contracts, the Existing Mortgages and Permitted
Exceptions.
 
(p) Ground Leases. The copy of the ground lease to OCP that has been delivered
or made available to Venture pursuant hereto is a true, correct and complete
copy of the ground lease, including any and all amendments or supplements
thereto. The documents listed on Exhibit V are all of the documents and
instruments in effect with respect to the ground lease to OCP. No leasing or
similar commissions are due, nor will any become due, in connection with the
ground lease to OCP or any renewal or extension or expansion thereof.
Contributor has not received any written notice of any default or breach from
the ground lessor to OCP, and to Contributor's Knowledge, no party is in default
under the ground lease with OCP.
 
(q) Existing Mortgages. The documents and instruments constituting the Existing
Mortgages that were made available to Venture pursuant hereto are true, correct
and complete copies of the Existing Mortgages, including any and all amendments
or supplements thereto. The documents listed in Exhibit J are all of the
documents and instruments in effect with respect to the Existing Mortgages.
Contributor has not received any written notice of default or breach from any
lender under or in connection with the Existing Mortgages.
 
(r) OFAC. (a) Contributor, and to Contributor's Knowledge each person or entity
owning an interest in Contributor other than people or entities owning an
interest through Maguire Properties, Inc., is (i) not currently identified on
the Specially Designated Nationals and Blocked Persons List maintained by the
Office of Foreign Assets Control, Department of the Treasury ("OFAC") and/or on
any other similar list maintained by OFAC pursuant to any authorizing statute,
executive order or regulation (collectively,
 

27

--------------------------------------------------------------------------------





 
the "List"), and (ii) not a person or entity with whom a citizen of the United
States is prohibited to engage in transactions by any trade embargo, economic
sanction, or other prohibition of United States law, regulation, or Executive
Order of the President of the United States, (b) none of the funds or other
assets of Contributor constitute property of, or are beneficially owned,
directly or indirectly, by any Embargoed Person (as hereinafter defined), (c) to
Contributor's Knowledge, no Embargoed Person has any interest of any nature
whatsoever in Contributor (whether directly or indirectly) and (d) Contributor
has implemented procedures, and will consistently apply those procedures, to
ensure the representations and warranties of this Section 7.1(r) remain true and
correct at all times. The term "Embargoed Person" means any person, entity or
government subject to trade restrictions under U.S. law, including but not
limited to, the International Emergency Economic Powers Act, 50 U.S.C. §1701 et
seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Orders or regulations promulgated thereunder with the result that the
investment in Contributor is prohibited by law or Contributor is in violation of
law.
 
(s) Employees and Benefit Plans. Effective as of the Closing, none of the SPEs
is a party to, nor maintains, any employee benefit plan or employee welfare plan
(within the meaning of the ERISA), and none of the SPEs has any obligation to
contribute to any multi-employer plan (within the meaning of ERISA).
 
(t) Other Encumbrances. With the exception of the pledge of the Ownership
Interests pursuant to the Credit Facility, none of the Ownership Interests are
subject to any option, right of first refusal, purchase agreement, put, call or
other right to purchase other than in favor of Investor or Venture. None of the
SPEs is obligated to issue additional ownership interests or to distribute
additional ownership interests to any other parties whatsoever.
 
(u) Other Assets. With respect to each SPE, since the formation of the
applicable SPE, the only real property asset that the applicable SPE has owned,
directly or indirectly, is the Real Property owned thereby on the date hereof,
and the only business the applicable SPE has engaged in, directly or indirectly,
is the ownership and operation of such Real Property. None of the SPEs own,
control or hold with the power to vote, directly or indirectly, any shares of
capital stock or beneficial interest in any corporation, partnership, limited
liability company, association, joint venture or other entity.
 
(v) SPEs Not Reporting Company. None of the SPEs is required to file reports
pursuant to Sections 12(g) or 15(d) of the Securities Exchange Act of 1934, as
amended.
 
(w) Financial Statements. The Contributor will prior to the Closing deliver to
Investor copies of the financial statements for the SPEs as of September 30,
2005 (collectively, the “Financial Statements”). Each of the Financial
Statements has been or will be prepared on a US generally accepted accounting
principles basis with depreciable assets being recorded on a US generally
accepted accounting principles basis, and each presents fairly the financial
position of the applicable SPE, as of its date and the results of their
operations, as the case may be. Since September 30, 2005, thru the date of this
Agreement, there has been no circumstance, event, occurrence, change or effect
that has had a materially adverse effect on the financial condition of the SPEs
as a whole, other than, in each case, as a result of (i) changes in general
economic conditions nationally, regionally or within the market in which the
Real Property owned by such SPE is located; and (ii) changes in the real estate
industry generally and the office building leasing market specifically. 
 
(x) Formation Documents. True, correct and complete copies of the Certificates
of Formation, Certificates of Partnership, the limited liability company
agreements, partnership agreements, the articles of incorporation and bylaws, as
applicable (or similar organizational instruments), as amended, for the SPEs
have been delivered to the Investor.
 
 

28

--------------------------------------------------------------------------------





 
(y) Capitalization. The applicable Ownership Interests in each SPE are the only
authorized, issued or outstanding equity interests in each SPE. All of such
Ownership Interests (i) are validly issued, fully paid and nonassessable,
(ii) are, and when issued were, free of preemptive rights, and (iii) are
directly or indirectly owned legally and beneficially by the Contributor and,
except for the pledge of the Ownership Interest pursuant to the Credit Facility,
free and clear of any and all liens. Except for the pledge of the Ownership
Interest pursuant to the Credit Facility, the Contributor has not previously
assigned, transferred or encumbered the applicable Ownership Interests in any of
the SPEs. None of the Ownership Interests in the SPEs are subject to any written
agreements or understandings among any persons with respect to the voting or
transfer thereof. There are no subscriptions, options, warrants, calls, rights,
convertible securities or other agreements or commitments of any character
obligating the Contributor or any of its Affiliates to cause any SPE to issue,
transfer or sell, or cause the issuance, transfer or sale of, any equity
interests or other securities (whether or not such securities have voting
rights) of any such SPE. 
 
(z) Claims Against Officers and Managers. Contributor has not received written
notice of any claim against any manager, officer, employee or agent of any SPE
or any other person which could reasonably be expected to give rise to a claim
for indemnification against any of the SPEs, and to Contributor's Knowledge,
there are none.
 
Contributor also shall require, and shall take reasonable measures to ensure
compliance with the requirement, that no person who owns any other direct
interest in Contributor is or shall be listed on any of the Lists or is or shall
be an Embargoed Person. This Section shall not apply to any person to the extent
that such person's interest in the Contributor is through a U.S. Publicly-Traded
Entity. As used in this Agreement, "U.S. Publicly-Traded Entity" means a Person
(other than an individual) whose securities are listed on a national securities
exchange, or quoted on an automated quotation system, in the United States, or a
wholly-owned subsidiary of such a person.
 
EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, CONTRIBUTOR IS CONTRIBUTING THE
OWNERSHIP INTERESTS TO VENTURE, AND PURSUANT THERETO CONTRIBUTING ALL OTHER
PROPERTY TO VENTURE, ON AN “AS IS, WHERE IS AND WITH ALL FAULTS” BASIS. EXCEPT
AS EXPRESSLY SET FORTH IN THIS AGREEMENT, IT IS UNDERSTOOD AND AGREED THAT NONE
OF CONTRIBUTOR, THE SPES, OR ANY OF THEIR RESPECTIVE AFFILIATES, AGENTS,
SHAREHOLDERS, MEMBERS, PARTNERS, OFFICERS, PRINCIPALS, EMPLOYEES, COUNSEL,
REPRESENTATIVES OR CONTRACTORS (COLLECTIVELY, THE "CONTRIBUTOR PARTIES") HAVE
MADE OR ARE NOW MAKING, AND INVESTOR AND VENTURE HAVE NOT RELIED UPON AND WILL
NOT RELY UPON (DIRECTLY OR INDIRECTLY), ANY WARRANTIES, REPRESENTATIONS OR
GUARANTIES OF ANY KIND OR CHARACTER, EXPRESS, IMPLIED OR STATUTORY, ORAL OR
WRITTEN, PAST, PRESENT OR FUTURE, WITH RESPECT TO THE PROPERTY, INCLUDING, BUT
NOT LIMITED TO, WARRANTIES, REPRESENTATIONS OR GUARANTIES AS TO (I) MATTERS OF
TITLE, (II) ENVIRONMENTAL MATTERS RELATING TO THE REAL PROPERTY OR ANY PORTION
THEREOF, (III) GEOLOGICAL CONDITIONS, INCLUDING, WITHOUT LIMITATION, SUBSIDENCE,
SUBSURFACE CONDITIONS, WATER TABLE, UNDERGROUND WATER RESERVOIRS, LIMITATIONS
REGARDING THE WITHDRAWAL OF WATER AND EARTHQUAKE FAULTS AND THE RESULTING DAMAGE
OF PAST AND/OR FUTURE EARTHQUAKES, (IV) WHETHER, AND TO THE EXTENT TO WHICH, THE
REAL PROPERTY OR ANY PORTION THEREOF IS AFFECTED BY ANY STREAM (SURFACE OR
UNDERGROUND), BODY OF WATER, FLOOD PRONE AREA, FLOOD PLAIN, FLOODWAY OR SPECIAL
FLOOD HAZARD, (V) DRAINAGE, (VI) SOIL CONDITIONS, INCLUDING THE EXISTENCE OF
INSTABILITY, PAST SOIL REPAIRS, SOIL ADDITIONS OR CONDITIONS OF SOIL FILL, OR
SUSCEPTIBILITY TO LANDSLIDES, OR THE SUFFICIENCY OF ANY
 

29

--------------------------------------------------------------------------------





 
UNDERSHORING, (VII) ZONING OR OTHER ENTITLEMENTS, OR ANY LAND USE REGULATIONS
WHATSOEVER, TO WHICH THE REAL PROPERTY OR ANY PORTION THEREOF MAY BE SUBJECT,
(VIII) THE AVAILABILITY OF ANY UTILITIES TO THE IMPROVEMENTS OR ANY PORTION
THEREOF INCLUDING, WITHOUT LIMITATION, WATER, SEWAGE, GAS AND ELECTRIC,
(IX) USAGES OF ADJOINING PROPERTY, (X) ACCESS TO THE REAL PROPERTY OR ANY
PORTION THEREOF, (XI) THE VALUE, COMPLIANCE WITH THE PLANS AND SPECIFICATIONS,
SIZE, LOCATION, AGE, USE, DESIGN, QUALITY, DESCRIPTIONS, SUITABILITY, OPERATION,
TITLE TO, OR PHYSICAL OR FINANCIAL CONDITION OF THE IMPROVEMENTS OR ANY PORTION
THEREOF, (XII) ANY INCOME, EXPENSES, CHARGES, LIENS, ENCUMBRANCES, RIGHTS OR
CLAIMS ON OR AFFECTING OR PERTAINING TO THE REAL PROPERTY OR ANY PART THEREOF,
(XIII) THE PRESENCE OF HAZARDOUS SUBSTANCES IN OR ON, UNDER OR IN THE VICINITY
OF THE REAL PROPERTY, (XIV) THE CONDITION OR USE OF THE IMPROVEMENTS OR
COMPLIANCE OF THE IMPROVEMENTS WITH ANY OR ALL PAST, PRESENT OR FUTURE FEDERAL,
STATE OR LOCAL ORDINANCES, RULES, REGULATIONS OR LAWS, BUILDING, FIRE OR ZONING
ORDINANCES, CODES OR OTHER SIMILAR LAWS, (XV) THE EXISTENCE OR NON-EXISTENCE OF
UNDERGROUND STORAGE TANKS, (XVI) ANY OTHER MATTER AFFECTING THE STABILITY OR
INTEGRITY OF THE IMPROVEMENTS OR REAL PROPERTY, (XVII) THE POTENTIAL FOR FURTHER
DEVELOPMENT OF THE REAL PROPERTY, OR (XVIII) THE MERCHANTABILITY OF THE REAL
PROPERTY OR FITNESS OF THE REAL PROPERTY FOR ANY PARTICULAR PURPOSE.
 
In addition, except as expressly set forth in Section 7.1 hereof, Investor and
Venture and anyone claiming by, through or under either of them hereby waive
their respective right to recover from and fully and irrevocably release the
Contributor Parties from any and all Losses (as hereinafter defined) that they
may now have or hereafter acquire against any of the Contributor Parties arising
from or related to the condition, valuation, salability or utility of the
Improvements or the Real Property, or their suitability for any purpose
whatsoever as of the Closing (including any construction defects, errors,
omissions or other conditions, latent or otherwise, and the presence in the
soil, air, structures or surface or subsurface waters of materials or substances
that have been or may in the future be determined to be Hazardous Substances or
otherwise toxic, hazardous, undesirable or subject to regulation and that may
need to be specially treated, handled and/or removed from any of the Real
Property under current or future federal, state and local laws, regulations or
guidelines). This release includes Losses of which Investor and Venture are
presently unaware or which Investor and Venture do not presently suspect to
exist which, if known to them, would materially affect their release of the
Contributor Parties. In this connection and to the extent permitted by law,
Investor and Venture hereby agree, represent and warrant that they realize and
acknowledge that factual matters now unknown to them may have given or may
hereafter give rise to Losses which are presently unknown, unanticipated and
unsuspected, and Investor and Venture further agree, represent and warrant that
the waivers and releases herein have been negotiated and agreed upon in light of
that realization and that each nevertheless hereby intends to release, discharge
and acquit the Contributor Parties from any such unknown Losses. 
 
7.2Investor’s Representations and Warranties. As a material inducement to
Contributor to execute this Agreement and consummate this transaction, Investor
represents and warrants to each of Contributor and Venture that:
 
(a) Formation and Authority. Investor has been duly formed, is validly existing,
and is in good standing as a Delaware limited liability company. Investor is in
good standing and is qualified to do business in each jurisdiction in which it
is required to be so qualified. Investor has the full right and authority and
has obtained any and all authorizations and consents required to enter into this
Agreement and to consummate or cause to be consummated the transactions
contemplated hereby. This Agreement
 

30

--------------------------------------------------------------------------------





 
has been, and all of the documents to be delivered by Investor at the Closing
will be, authorized and properly executed and constitutes, or will constitute,
as appropriate, the valid and binding obligation of Investor, enforceable in
accordance with their terms.
 
(b) Consents and Approvals; No Violation. Neither the execution and delivery of
this Agreement by Investor nor the consummation by Investor of the transactions
contemplated hereby will (a) require Investor to file or register with, notify,
or obtain any permit, authorization, consent, or approval of, any governmental
or regulatory authority; (b) conflict with or breach any provision of the
organizational documents of Investor; (c) violate or breach any provision of, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, any note, bond, mortgage, indenture or deed
of trust to which Investor is a party; or (d) violate any order, writ,
injunction, decree, judgment, statute, law or ruling of any court or
governmental authority applicable to Investor.
 
(c) Conflicts and Pending Action. There is no agreement to which Investor is a
party or binding on Investor which is in conflict with this Agreement. There is
no action or proceeding pending or, to Investor’s knowledge, threatened against
Investor which challenges or impairs Investor’s ability to execute or perform
its obligations under this Agreement. Investor has received no written notice of
any action, suit or proceeding before any court or governmental agency or body
against or affecting Investor or its assets that would prevent Investor from
performing its obligations hereunder.
 
(d) (a) Investor and each person or entity owning an interest in Investor is
(i) not currently identified on the Specially Designated Nationals and Blocked
Persons List maintained by OFAC and/or on any other List, an (ii) not a person
or entity with whom a citizen of the United States is prohibited to engage in
transactions by any trade embargo, economic sanction, or other prohibition of
United States law, regulation, or Executive Order of the President of the United
States, (b) none of the funds or other assets of Investor constitute property
of, or are beneficially owned, directly or indirectly, by any Embargoed Person,
(c) no Embargoed Person has any interest of any nature whatsoever in Investor
(whether directly or indirectly) and (d) Investor has implemented procedures,
and will consistently apply those procedures, to ensure the foregoing
representations and warranties remain true and correct at all times.
 
Investor also shall require, and shall take reasonable measures to ensure
compliance with the requirement, that no person who owns any other direct
interest in Investor is or shall be listed on any of the Lists or is or shall be
an Embargoed Person. This Section shall not apply to any person to the extent
that such person's interest in the Investor is through a U.S. Publicly-Traded
Entity.
 
7.3Venture’s Representations and Warranties. As a material inducement to
Contributor and Investor to execute this Agreement and consummate this
transaction, Venture represents and warrants to each of Contributor and Investor
that:
 
(a) Formation and Authority. Venture has been duly formed, is validly existing,
and is in good standing as a Delaware limited liability company. Venture is in
good standing and is qualified to do business in each jurisdiction in which it
is required to be so qualified. Venture has the full right and authority and has
obtained any and all authorizations and consents required to enter into this
Agreement and to consummate or cause to be consummated the transactions
contemplated hereby. This Agreement has been, and all of the documents to be
delivered by Venture at the Closing will be, authorized and properly executed
and constitutes, or will constitute, as appropriate, the valid and binding
obligation of Venture, enforceable in accordance with their terms.
 
(b) Consents and Approvals; No Violation. Neither the execution and delivery of
this Agreement by Venture nor the consummation by Venture of the transactions
contemplated hereby will (a)
 

31

--------------------------------------------------------------------------------





 
require Venture to file or register with, notify, or obtain any permit,
authorization, consent, or approval of, any governmental or regulatory
authority; (b) conflict with or breach any provision of the organizational
documents of Venture; (c) violate or breach any provision of, or constitute a
default (or an event which, with notice or lapse of time or both, would
constitute a default) under, any note, bond, mortgage, indenture or deed of
trust to which Venture is a party; or (d) violate any order, writ, injunction,
decree, judgment, statute, law or ruling of any court or governmental authority
applicable to Venture.
 
(c) Conflicts and Pending Action. There is no agreement to which Venture is a
party or binding on Venture which is in conflict with this Agreement. There is
no action or proceeding pending or, to Venture’s knowledge, threatened against
Venture which challenges or impairs Venture’s ability to execute or perform its
obligations under this Agreement. Venture has received no written notice of any
action, suit or proceeding before any court or governmental agency or body
against or affecting Venture or its assets that would prevent Investor from
performing its obligations hereunder.
 
(d) (a) Venture and each person or entity owning an interest in Venture is
(i) not currently identified on the Specially Designated Nationals and Blocked
Persons List maintained by OFAC and/or on any other List, an (ii) not a person
or entity with whom a citizen of the United States is prohibited to engage in
transactions by any trade embargo, economic sanction, or other prohibition of
United States law, regulation, or Executive Order of the President of the United
States, (b) none of the funds or other assets of Venture constitute property of,
or are beneficially owned, directly or indirectly, by any Embargoed Person, (c)
no Embargoed Person has any interest of any nature whatsoever in Venture
(whether directly or indirectly) and (d) Venture has implemented procedures, and
will consistently apply those procedures, to ensure the foregoing
representations and warranties remain true and correct at all times.
 
Venture also shall require, and shall take reasonable measures to ensure
compliance with the requirement, that no person who owns any other direct
interest in Venture is or shall be listed on any of the Lists or is or shall be
an Embargoed Person. This Section shall not apply to any person to the extent
that such person's interest in the Venture is through a U.S. Publicly-Traded
Entity.
 
7.4Survival of Representations and Warranties. The representations and
warranties set forth in this Article 7 are made as of the date of this Agreement
and are remade as of the Closing and shall not be deemed to be merged into or
waived by the instruments of Closing, but shall survive the Closing for a period
of twelve (12) months, except for those representations and warranties set forth
in Sections 7.1(c), 7.1(n) and 7.1(z), which shall survive until thirty (30)
days after the expiration of the relevant statute of limitations and except for
those representations and warranties set forth in Section 7.1(a), 7.2(a),
7.3(a), 7.1(b), 7.2(b), 7.3(b), 7.1(h), 7.1(i), 7.1(t), 7.1(u), 7.1(v), 7.1(x)
and 7.1(y) which shall survive indefinitely. Contributor, Venture and Investor
shall have the right to bring an action thereon only if Contributor or Investor,
as the case may be, has given the other party written notice of the
circumstances giving rise to the alleged breach within the applicable survival
period; provided further, however, that neither Venture nor Investor shall have
the right to bring an action against Contributor with respect to the
representations and warranties set forth in Section 7.1(o), without first making
and exhausting any claims that could reasonably be made under the Title Policies
to compensate such party for the same harm being claimed as a result of a breach
of such representations or warranties by Contributor.
 
ARTICLE 8:INDEMNIFICATION
 
8.1Contributor’s Indemnity. Contributor agrees to indemnify, defend and hold
harmless each of Venture and Investor from and against any liability, claim,
demand, loss, expense or damage (collectively, “Loss”) incurred by Venture or
Investor, respectively, as a result of or arising from (i) any breach of the
representations and warranties made by Contributor herein or in any document
furnished by
 

32

--------------------------------------------------------------------------------





 
or on behalf of Contributor pursuant to this Agreement, or (ii) any breach or
nonfulfillment of any covenant or agreement on the part of Contributor under
this Agreement, but only to the extent such covenant or agreement expressly
survives the Closing by its terms.
 
8.2Venture’s Indemnity. Venture agrees to indemnify, defend and hold harmless
each of Contributor and Investor from and against any Loss incurred by
Contributor or Investor, respectively, as a result of or arising from (i) any
breach of the representations and warranties made by Venture herein or in any
document furnished by or on behalf of Venture pursuant to this Agreement, or
(ii) any breach or nonfulfillment of any covenant or agreement on the part of
Venture under this Agreement, but only to the extent such covenant or agreement
expressly survives the Closing by its terms.
 
8.3Investor’s Indemnity. Investor agrees to indemnify, defend and hold harmless
each of Contributor and Venture from and against any Loss incurred by
Contributor or Venture, respectively, as a result of or arising from (i) any
breach of the representations and warranties made by Investor herein or in any
document furnished by or on behalf of Investor pursuant to this Agreement, or
(ii) any breach or nonfulfillment of any covenant or agreement on the part of
Investor under this Agreement, but only to the extent such covenant or agreement
expressly survives the Closing by its terms.
 
8.4Effectiveness. Notwithstanding anything to the contrary herein, the
provisions of Sections 8.1, 8.2, and 8.3 of this Agreement shall become
effective only upon the occurrence of the Closing and shall survive the Closing.
 
8.5Procedure. The following provisions govern all actions for indemnity under
this Article 8 and any other provision of this Agreement. Promptly after receipt
by an indemnitee of notice of any claim, such indemnitee will, if a claim in
respect thereof is to be made against the indemnitor, deliver to the indemnitor
written notice thereof and the indemnitor shall have the right to participate in
and, if the indemnitor agrees in writing that it will be responsible for any
Losses incurred by the indemnitee with respect to such claim, to assume the
defense thereof, with counsel reasonably satisfactory to the other parties;
provided, however, that an indemnitee shall have the right to retain its own
counsel (to be reasonably acceptable to the indemnitor), with the reasonable
fees and expenses to be paid by the indemnitor, if the indemnitee reasonably
believes, after consultation with counsel, that representation of such
indemnitee by the counsel retained by the indemnitor would be inappropriate due
to actual or potential differing interests between such indemnitee and any other
party represented by such counsel in such proceeding. The failure of indemnitee
to deliver written notice to the indemnitor within a reasonable time after
indemnitee receives notice of any such claim shall relieve such indemnitor of
any liability to the indemnitee under this indemnity only if and to the extent
that such failure is prejudicial to the indemnitor’s ability to defend such
action. If an indemnitee settles a claim without the prior written consent of
the indemnitor, then the indemnitor shall be released from liability with
respect to such claim unless the indemnitor has unreasonably withheld such
consent.
 
8.6Limitation on Liability. Notwithstanding anything to the contrary contained
in Article 8 or elsewhere in this Agreement:
 
(a) No party shall have any liability to another party for breach of (i) any
warranty or representation contained herein or in any schedule annexed hereto or
certificate delivered in connection herewith or (ii) any covenant herein,
unless, in either case, the indemnitee has given the indemnitor written notice
stating in reasonable detail the factual basis for such breach. In the case of
clause (i) immediately preceding, such notice must be given prior to the date
(the “Clause (i) Survival Date”) on which such representation or warranty shall
have ceased to survive as provided in Section 7.4 above, and in the case of
clause (ii) immediately preceding, such notice must be given prior to the date
(the “Clause (ii) Survival Date”) that is twelve (12) months after the Closing;
provided, however, if a covenant breach
 

33

--------------------------------------------------------------------------------





 
shall have occurred less than thirty (30) days prior to the Clause (ii) Survival
Date, indemnitee shall have an additional thirty (30) days after such date to
give such notice. In either event, no party shall have any liability to another
party for any breach described in clause (i) or clause (ii) of this
Section 8.6(a) unless the indemnitee shall have commenced a legal proceeding in
respect of such breach: (A) in the case of clause (i), prior to the date which
is three (3) months after the Clause (i) Survival Date; or (B) in the case of
clause (ii), prior to the date which is three (3) months after the Clause
(ii) Survival Date.
 
(b) Contributor shall have no liability to any other party for Losses pursuant
to Section 8.1, or for breach of the underlying representations, warranties,
covenants or agreements which are the subject of Contributor's indemnification
obligations set forth in Section 8.1 (“Damages”), unless and until the aggregate
amount of Damages, when aggregated with the amount of Damages sustained by
Contributor under (and as such term is defined in) the Cerritos P&S
(collectively, the "Aggregate Damages") exceeds $2,000,000 (the “Deductible”);
provided, however, after the amount of Aggregate Damages exceeds $2,000,000, all
Aggregate Damages in excess of the first $2,000,000 shall be recoverable by the
indemnitee; provided further, however, that Contributor's indemnification
obligations set forth in Section 8.1, and Contributor's liability for any breach
of the underlying representations, warranties, covenants or agreements which are
the subject of the indemnification obligations set forth in such section shall,
when added to Contributor's corresponding liabilities under the Cerritos P&S,
collectively be limited to an aggregate amount for Contributor equal to
$30,000,000. All Damages shall be net of any amounts actually recovered by the
indemnitee under insurance policies with respect to such Damages. Damages shall
exclude, and Contributor shall have no liability with respect to, Losses
attributable to any breaches of representations, warranties or covenants of
which the indemnitee had knowledge prior to Closing and could have terminated
this Agreement but chose not to do so, unless and except for (i) breaches
arising out of representations and warranties known to Contributor to have been
false at the time they were made, and (ii) breaches arising out of actions or
omissions of Contributor willfully performed or omitted in order to cause such
breach. In no event shall Contributor have any liability to any other party for
exemplary or punitive damages. The provisions of this Section 8.6 shall become
effective only upon, and shall survive the Closing.
 
ARTICLE 9:MISCELLANEOUS
 
9.1Parties Bound. No party may assign this Agreement without the prior written
consent of the others, and any such prohibited assignment shall be void. Subject
to the foregoing, this Agreement shall be binding upon and inure to the benefit
of the respective legal representatives, successors, and assigns of the parties.
 
9.2Headings. The article and section headings of this Agreement are for
convenience only and in no way limit or enlarge the scope or meaning of the
language hereof.
 
9.3Expenses. Except as otherwise expressly provided herein, each party hereto
shall pay its own expenses incident to this Agreement and the transactions
contemplated hereunder, including all legal and accounting fees and
disbursements. The foregoing shall not amend or modify any provisions regarding
Venture’s payment of costs and expenses in accordance with the terms of its
limited liability company agreement.
 
9.4Invalidity and Waiver. If any portion of this Agreement is held invalid or
inoperative, then so far as is reasonable and possible the remainder of this
Agreement shall be deemed valid and operative, and, to the greatest extent
legally possible, effect shall be given to the intent manifested by the portion
held invalid or inoperative.  The failure by either party to enforce against the
other any term or provision of this Agreement shall not be deemed to be a waiver
of such party’s right to enforce against the other party the same or any other
such term or provision in the future.
 
 

34

--------------------------------------------------------------------------------





 
9.5Governing Law. This Agreement shall, in all respects, be governed, construed,
applied, and enforced in accordance with the law of the State of Delaware.
 
9.6Survival. The provisions of this Agreement that provide for performance after
the Closing shall survive the Closing and shall not be deemed to be merged into
or (unless otherwise provided herein or pursuant to a separate instrument)
waived by the instruments of Closing.
 
9.7No Third Party Beneficiary. This Agreement is not intended to give or confer
any benefits, rights, privileges, claims, actions, or remedies to any person or
entity as a third party beneficiary, decree, or otherwise.
 
9.8Entirety and Amendments. This Agreement and the exhibits and schedules hereto
and the agreements referenced herein embody the entire agreement between the
parties and supersede all prior agreements and understandings relating to the
Property. This Agreement may be amended or supplemented only by an instrument in
writing executed by the party against whom enforcement is sought.
 
9.9Time of the Essence. Time is of the essence in the performance of this
Agreement.
 
9.10Confidentiality. No party hereto shall make any public announcement or
disclosure of any information related to this Agreement to outside brokers or
third parties, before Closing, without the specific prior written consent of the
others, except for such disclosures to its lenders, creditors, officers,
employees and agents as may be necessary to permit it to perform it’s
obligations hereunder and except as and to the extent that such party, in its
good faith judgment and following consultation with its counsel, believes that
such disclosure is required to enable it to comply with obligations under
federal or state or Australian securities laws. Notwithstanding the foregoing,
any party to this transaction (and each employee, agent or representative of the
foregoing) may disclose to any and all persons, without limitation of any kind,
the tax treatment and tax structure of the transaction and all materials of any
kind (including opinions or other tax analyses) that are provided to them
relating to such tax treatment and tax structure. The authorization in the
preceding sentence is not intended to permit disclosure of any other information
unrelated to the tax treatment and tax structure of the transaction including
(without limitation) (i) any portion of the transaction documents or related
materials to the extent not related to the tax treatment or tax structure of the
transaction, (ii) the existence or status of any negotiations unrelated to the
tax issues, or (iii) any other term or detail not relevant to the tax treatment
or the tax structure of the transaction.
 
9.11Attorneys’ Fees. If any party brings an action to enforce its rights under
this Agreement, the prevailing party in the action shall be entitled to recover
its costs and expenses, including, without limitation, reasonable attorneys'
fees, incurred in connection with such action, including any appeal of such
action.
 
9.12Brokers. The parties each represent and warrant each to the other that they
have not dealt with any real estate broker, sales person or finder in connection
with this transaction other than Deutsche Bank, which shall be paid solely by
Contributor, and Macquarie Capital Partners, which shall be paid solely by
Investor. Each party shall indemnify and hold harmless the other parties from
and against any such Loss based upon any statement, representation or agreement
of such party. This provision shall survive the Closing or any termination of
this Agreement.
 
9.13Notices. All notices required or permitted hereunder shall be in writing and
shall be served on the parties at the addresses set forth below. Any such
notices shall be either (i) sent by overnight delivery using an internationally
recognized courier, in which case notice shall be deemed
 

35

--------------------------------------------------------------------------------





 
delivered upon receipt, (ii) sent by facsimile or email and promptly followed
with a copy of such notice sent in the manner of clause (i) immediate preceding,
in which case notice shall be deemed delivered upon transmission of such notice
if such notice is transmitted between the hours of 9:00 a.m. and 5:00 p.m.
during a Business Day of the recipient, otherwise on the next Business Day of
the recipient, or (iii) sent by personal delivery, in which case notice shall be
deemed delivered upon receipt. A party’s address may be changed by written
notice to the other party; provided, however, that no notice of a change of
address shall be effective until actual receipt of such notice. Copies of
notices are for informational purposes only, and a failure to give or receive
copies of any notice shall not be deemed a failure to give notice. The attorney
for a party has the authority to send notices on behalf of such party.
 
If to Contributor:     Maguire Properties, L.P.
333 South Grand Avenue, Suite 400
Los Angeles, California 90071     
Attention: Robert Maguire and Mark Lammas   
Facsimile: 213-533-5100 and 213-533 5198
Email: Robert.Maguire@MaguireProperties.com and
Mark.Lammas@MaguireProperties.com


with a copy to:      Skadden, Arps, Slate, Meagher & Flom. LLP
300 South Grand Avenue, Suite 3400
Los Angeles, California 90071
Attention: Rand April
Facsimile: 213-687-5600
Email: RApril@Skadden.com
 
If to Investor:      Macquarie Real Estate, Inc.
One North Wacker Drive, Level 9
Chicago, Illinois 60606
Attention: Kristin Marsilje
Facsimile: 312-499-8686
Email: kristin.marsilje@macquarie.com
 
With a copy to:      Macquarie Office Trust
c/o Macquarie Office Management Limited
Level 13, 1 Martin Place
Sydney, Australia NSW 2000
Attention: Jill Rikard-Bell
Facsimile: 011-61-28-232-6510
Email: jill.rikard-bell@macquarie.com


and to:            Mayer, Brown, Rowe & Maw LLP
71 South Wacker Drive
Chicago, Illinois 60606
Attention: Ronald R. Dietrich
Facsimile: 312-701-7711
Email: rdietrich@mayerbrownrowe.com



36

--------------------------------------------------------------------------------





If to Venture:        Macquarie Office Trust
c/o Macquarie Office Management Limited
Level 13, 1 Martin Place
Sydney, Australia NSW 2000
Attention: Jill Rikard-Bell
Facsimile: 011-61-28-232-6510
Email: jill.rikard-bell@macquarie.com


with a copy to:       Mayer, Brown, Rowe & Maw LLP
71 South Wacker Drive
Chicago, Illinois 60606
Attention: Ronald R. Dietrich
Facsimile: 312-701-7711
Email: rdietrich@mayerbrownrowe.com


and to            Maguire Properties, L.P.
333 South Grand Avenue, Suite 400
Los Angeles, California 90071     
Attention: Robert Maguire and Mark Lammas   
Facsimile: 213-533-5100 and 213-533 5198
Email: Robert.Maguire@MaguireProperties.com and
Mark.Lammas@MaguireProperties.com




with a copy to:       Skadden, Arps, Slate, Meagher & Flom. LLP
300 South Grand Avenue, Suite 3400
Los Angeles, California 90071
Attention: Rand April
Facsimile: 213-687-5600
Email: RApril@Skadden.com


9.14Construction. The parties acknowledge that the parties and their counsel
have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any exhibits or amendments hereto.
 
9.15Remedies Cumulative. Except as expressly provided to the contrary in this
Agreement, the remedies provided in this Agreement shall be cumulative and shall
not preclude the assertion or exercise of any other rights or remedies available
by law, in equity or otherwise.
 
9.16Calculation of Time Periods. Unless otherwise specified, in computing any
period of time described herein, the day of the act or event after which the
designated period of time begins to run is not to be included and the last day
of the period so computed is to be included, unless such last day is a Saturday,
Sunday or legal holiday for national banks California or in Sydney, Australia,
in which event the period shall run until the end of the next day which is
neither a Saturday, Sunday, or legal holiday. The last day of any period of time
described herein and the time during any day by which an event must occur shall
be deemed to end at 6:00 p.m. (Central Time).
 
9.17Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all of such
counterparts shall constitute
 

37

--------------------------------------------------------------------------------





 
one Agreement.  To facilitate execution of this Agreement, the parties may
execute and exchange by telephone facsimile or email counterparts of the
signature pages.
 
9.18Further Assurances. In addition to the acts and deeds recited herein and
contemplated to be performed, executed and/or delivered by either party at
Closing, each party agrees to perform, execute and deliver, on or after the
Closing any further actions, documents, and will obtain such consents, as may be
reasonably necessary or as may be reasonably requested to fully effectuate the
purposes, terms and conditions of this Agreement or to further perfect the
conveyance, transfer and assignment of the Property to Venture.
 
9.19Waiver of Jury Trial. TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE PARTIES
HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
 
9.20Bulk Sales. Each party hereto shall indemnify and hold harmless the other
parties from and against any Loss arising in connection with such party’s
failure to comply with any applicable provisions of law relating to bulk sales.
 
9.21Automatic Termination. This Agreement shall automatically terminate without
the action of any party (i) upon the date which is one (1) year from the date of
this Agreement, and (ii) if any of the Additional Agreements have been
terminated pursuant to their terms and, in either of such events, all
obligations of the parties hereunder shall thereupon terminate, except for those
obligations set forth herein that expressly survive the termination of this
Agreement, and except that no such termination shall relieve any party from
liability for any prior breach of or default under this Agreement.
 
[Signature Page Follows]
 
 

38

--------------------------------------------------------------------------------





 
SIGNATURE PAGE TO
 
CONTRIBUTION AND INVESTMENT AGREEMENT
 
BY AND BETWEEN
 
MAGUIRE MACQUARIE OFFICE, LLC
 
MAGUIRE PROPERTIES, L.P. AND
 
MACQUARIE OFFICE II, LLC
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year written below pursuant to proper authority duly granted.
 


 
VENTURE:

 
MAGUIRE MACQUARIE OFFICE, LLC, a Delaware limited liability company
 
By: Maguire MO Manager, LLC, a Delaware limited liability company
 
By: Maguire Properties, L.P., a Maryland limited partnership, its managing
member
 
By: Maguire Properties, Inc., a Maryland corporation, its sole general partner
 

 
By:
 /s/ Dallas E. Lucas  

 
Name:
Dallas E. Lucas  

 
Title:
 Executive Vice President & CFO  

 


 
CONTRIBUTOR:
 
MAGUIRE PROPERTIES, L.P., a Maryland limited partnership
 
By: Maguire Properties, Inc., a Maryland corporation, its sole general partner
 

 
By:
 /s/ Dallas E. Lucas  

 
Name:
Dallas E. Lucas  

 
Title:
 Executive Vice President & CFO  

 
 


--------------------------------------------------------------------------------





 


 
INVESTOR:
 
MACQUARIE OFFICE II LLC, a Delaware limited liability company
 
By: Macquarie Office (US) Corporation, a Maryland corporation, its managing
member
 
 

 
By:
 /s/ Rena X. Pulido  

 
Name:
 Rena X. Pulido  

 
Title:
 Vice President  

 


 